UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTEREDMANAGEMENT INVESTMENT COMPANIES Investment Company Act file number:	(811-00653) Exact name of registrant as specified in charter:	Putnam Income Fund Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	October 31, 2013 Date of reporting period:	November 1, 2012 — April 30, 2013 Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: Putnam Income Fund Semiannual report 4 | 30 | 13 Message from the Trustees 1 About the fund 2 Performance snapshot 4 Interview with your fund’s portfolio manager 5 Your fund’s performance 11 Your fund’s expenses 13 Terms and definitions 15 Other information for shareholders 16 Financial statements 17 Consider these risks before investing: Funds that invest in government securities are not guaranteed. Mortgage-backed securities are subject to prepayment risk. The use of derivatives may increase these risks by increasing investment exposure (which may be considered leverage) or, in the case of over-the-counter instruments, because of the potential inability to terminate or sell derivatives positions and the potential failure of the other party to the instrument to meet its obligations. Bond investments are subject to interest-rate risk, which means the prices of the fund’s bond investments are likely to fall if interest rates rise. Bond investments also are subject to credit risk, which is the risk that the issuer of the bond may default on payment of interest or principal. Interest-rate risk is generally greater for longer-term bonds, and credit risk is generally greater for below-investment-grade bonds, which may be considered speculative. Unlike bonds, funds that invest in bonds have ongoing fees and expenses. The prices of bonds in the fund’s portfolio may fall or fail to rise over extended periods of time for a variety of reasons, including both general financial market conditions and factors related to a specific issuer. You can lose money by investing in the fund. Message from the Trustees Dear Fellow Shareholder: Equities around the world have generally demonstrated a positive trend in early 2013. However, after a strong 2012, fixed-income markets have been facing challenges and increased volatility in 2013. Supportive macroeconomic data, notably better housing and employment data in the United States, and the coordinated stimulative monetary policies of central banks around the world are helping to boost equity values, although investor confidence remains tempered. Markets continue to confront a variety of macroeconomic and fiscal challenges worldwide — from budget concerns in the United States to the eurozone’s debt-related troubles. Investor apprehension today can be linked to the heightened volatility that has challenged markets for over a decade. In this fundamentally changed environment, Putnam’s equity and fixed-income teams are focused on integrating innovative investing ideas into our more time-tested, traditional strategies. It is also important to rely on the guidance of your financial advisor, who can help ensure that your portfolio matches your individual goals and tolerance for risk. We would like to extend a welcome to new shareholders of the fund and to thank you for investing with Putnam. Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. Share price, principal value, and return will fluctuate, and you may have a gain or a loss when you sell your shares. Performance of class A shares assumes reinvestment of distributions and does not account for taxes. Fund returns in the bar chart do not reflect a sales charge of 4.00%; had they, returns would have been lower. See pages 5 and 11–13 for additional performance information. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. To obtain the most recent month-end performance, visit putnam.com. * The fund’s benchmark, the Barclays U.S. Aggregate Bond Index, was introduced on 12/31/75, and the fund’s Lipper category was introduced on 12/31/59. Both post-date the inception of the fund’s class A shares. † Returns for the six-month period are not annualized, butcumulative. 4 Income Fund Interview with your fund’s portfolio manager Mike, what was the bond market environment like during the six months ended April30, 2013? It was a strong period for the most credit-sensitive categories, particularly high-yield bonds, which saw their yield spreads — their yield advantage over U.S. Treasuries — tighten further thanks to persistent investor demand and solid corporate fundamentals. These sectors benefited from the improved risk sentiment that was spurred by global monetary easing during and prior to the reporting period. With interest rates rising across most global developed markets during much of the period, Treasuries, global government securities, and other defensive categories lagged, posting either negative or nominally positive returns. That said, longer-term Treasury yields fell in April, providing a notable end-of-period boost to that sector. Both at home and abroad, political leaders continued to grapple with fiscal challenges. While there were several events that produced negative headlines, including the government spending sequester in the United States and the banking crisis in Cyprus, riskier assets performed well in an environment of policy and macroeconomic uncertainty. This performance suggests that investors have recognized the opportunity cost of remaining on the sidelines. This comparison shows your fund’s performance in the context of broad market indexes for the six months ended 4/30/13. See pages 4 and 11–13 for additional fund performance information. Index descriptions can be found on page 16. Income Fund 5 Against this backdrop, the fund outperformed its benchmark and the average return for its Lipper peer group. What factors fueled the fund’s solid relative performance? An out-of-benchmark stake in non-agency residential mortgage-backed securities [RMBS], along with our prepayment strategy, drove the fund’s outperformance. Our holdings of non-agency RMBS performed well during the period’s first half, driven by investors’ appetite for higher-yielding securities, as well as a strengthening U.S. housing market. Our prepayment strategy, which entailed holding government-agency interest-only securities [agency IOs] that were hedged with agency mortgage pass-throughs, was successful overall, as we focused our security selection in pools that we believed would experience fewer prepayments. However, the strategy’s performance versus the benchmark was hampered in April, when rising Treasury yields led to negative returns for agency IOs. Elsewhere, a sizable overweight in commercial mortgage-backed securities Credit qualities are shown as a percentage of the fund’s net assets as of 4/30/13. A bond rated Baa or higher (Prime-3 or higher, for short-term debt) is considered investment grade. The chart reflects Moody’s ratings; percentages may include bonds or derivatives not rated by Moody’s but rated by Standard & Poor’s (S&P) or, if unrated by S&P, by Fitch ratings, and then included in the closest equivalent Moody’s rating. Ratings may vary over time. Credit quality includes bonds and represents only the fixed-income portion of the portfolio. Derivative instruments, including forward currency contracts, are only included to the extent of any unrealized gain or loss on such instruments and are shown in the not-rated category. Cash is also shown in the not-rated category. The fund itself has not been rated by an independent rating agency. A negative percentage reflects the effect of fund strategies that are designed to enhance performance if certain securities decline in value. 6 Income Fund [CMBS] also bolstered relative performance. CMBS benefited from the demand for higher-yielding securities amid stronger commercial real estate fundamentals and an improving outlook for U.S. economic growth in 2013 and beyond. A lighter-than-benchmark stake in investment-grade corporate bonds, along with beneficial selections in the sector, aided relative results, as did our allocation to high-yield bonds. High-yield bonds were among the best-performing fixed-income categories during the period, as the asset class rallied strongly in step with global equity markets. This chart shows how the fund’s top weightings have changed over the past six months. Allocations are represented as a percentage of the fund’s net assets. Cash and net other assets, if any, represent the market value weights of cash, derivatives, short-term securities, and other unclassified assets in the portfolio. Current period summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities, any interest accruals, the exclusion of as-of trades, if any, and the use of different classifications of securities for presentation purposes. Holdings and allocations may vary over time. Income Fund 7 Which strategies detracted versus the benchmark? Our holdings of “swaptions” — which give us the option to enter into a swap contract and were used to hedge the interest-rate and prepayment risks associated with our mortgage pass-through and agency IO positions — modestly dampened relative performance. The swaption strategy we constructed was designed to protect the portfolio in the event that the yield spreads on our agency IO holdings exhibited heightened volatility. As it turned out, these spreads were relatively calm until the period’s final month, so our “insurance” was largely unnecessary. That said, this strategy illustrates one way we used derivatives to help manage portfolio risk. In what additional ways did you use derivatives during the period? We used bond futures and interest-rate swaps — which allow two parties to exchange one stream of future interest payments for another, based on a specified principal amount — to take tactical positions at various points along the yield curve. In addition, we employed total return swaps as a hedging tool and to help manage the fund’s sector exposure, as well as credit default swaps to hedge the fund’s credit risk. The fund increased its distribution rate twice during the period. What led to those decisions? The fund’s distribution rate per class A share was raised from $0.016 to $0.018 in December and $0.021 in April. We’re pleased to report that these increases were possible because of the fund’s diversification across a wide range of market sectors. Similar increases were made to other share classes. What is your outlook for the coming months, and how are you positioning the fund? Despite rising gasoline prices and higher payroll taxes, we believe the U.S. economy remains solidly in a mid-cycle expansion, buoyed by stronger consumer spending. In our view, the U.S. housing recovery is helping to offset the drag on consumers from fiscal austerity measures by boosting economic activity and underpinning firmer labor market conditions. For example, during the six months ended February2013, more than 10% of new jobs were in construction. What’s more, bank lending standards began to loosen, helping to reinforce economic growth. While we believe these factors should continue to promote moderate economic expansion, we do not think the economy will grow strongly enough to cause the Federal Reserve to shift from its current accommodative monetary policy stance. Outside the United States, Japan joined China in early-cycle recoveries, providing a lift to the rest of Asia. It appears that Germany’s economy has begun to pick up, but much of the rest of Europe remains in recession. The European Central Bank revised its 2013 growth forecast downward and is anticipating a modest contraction while remaining concerned about downside risks to the eurozone economy. Within this environment, we plan to continue deemphasizing interest-rate risk in the portfolio and expect to maintain the fund’s bias toward a steepening yield curve. As long as the Fed continues to inject liquidity into the financial system through targeted bond purchases, we don’t believe interest rates are likely to move significantly higher than where they are today. We recognize, however, that any strategy that relies on rates declining further to drive performance is risky amid what may be a range-bound and volatile 8 Income Fund interest-rate environment. For that reason, we intend to keep the portfolio’s overall duration shorter than the benchmark’s and expect to rely on other factors to influence the fund’s performance. At period-end, our allocations to securitized sectors represented the fund’s greatest overweight. In prepayment-sensitive areas, we are more cautious toward lower-coupon pass-throughs — those with coupons below 4% — but favor pools in the 4%-to-5% coupon range that we believe exhibit favorable prepayment profiles. In credit-sensitive areas, we plan to maintain our diversified exposure to CMBS, as well as modest allocations to non-agency RMBS and investment-grade corporate bonds. Thanks for your time and for bringing us up to date, Mike. The views expressed in this report are exclusively those of Putnam Management and are subject to change. They are not meant as investment advice. Please note that the holdings discussed in this report may not have been held by the fund for the entire period. Portfolio composition is subject to review in accordance with the fund’s investment strategy and may vary in the future. Current and future portfolio holdings are subject to risk. Portfolio Manager Michael V. Salm is Co-Head of Fixed Income at Putnam. He has a B.A. from Cornell University. Michael joined Putnam in 1997 and has been in the investment industry since 1989. In addition to Michael, your fund’s portfolio managers are Daniel S. Choquette, CFA; Brett S. Kozlowski, CFA; and Kevin F. Murphy. A word about derivatives Derivatives are an increasingly common type of investment instrument, the performance of which is derived from an underlying security, index, currency, or other area of the capital markets. Derivatives employed by the fund’s managers generally serve one of two main purposes: to implement a strategy that may be difficult or more expensive to invest in through traditional securities, or to hedge unwanted risk associated with a particular position. For example, the fund’s managers might use currency forward contracts to capitalize on an anticipated change in exchange rates between two currencies. This approach would require a significantly smaller outlay of capital than purchasing traditional bonds denominated in the underlying currencies. In another example, the managers may identify a bond that they believe is undervalued relative to its risk of default, but may seek to reduce the interest-rate risk of that bond by using interest-rate swaps, a derivative through which two parties “swap” payments based on the movement of certain rates. Like any other investment, derivatives may not appreciate in value and may lose money. Derivatives may amplify traditional investment risks through the creation of leverage and may be less liquid than traditional securities. And because derivatives typically represent contractual agreements between two financial institutions, derivatives entail “counterparty risk,” which is the risk that the other party is unable or unwilling to pay. Putnam monitors the counterparty risks we assume. For example, Putnam may enter into collateral agreements that require the counterparties to post collateral on a regular basis to cover their obligations to the fund. Income Fund 9 IN THE NEWS The economic outlook for major industrialized nations is slowly improving, with the United States and Japan leading the way, according to a report by the Organisation for Economic Co-operation and Development (OECD). Economic expansion is also taking place in most major countries around the world, including the 17-nation eurozone, where Germany’s economy is growing and stabilization is occurring in Italy and France. Growth also is solidifying in Japan, whose new government has launched efforts to bring the country’s long-stagnant economy back to life through various stimulus efforts, and growth is picking up in China, where an economic hard landing has been avoided. The OECD sees growth weakening in India and normal, “around trend” growth taking place in Russia, Brazil, and the United Kingdom. Meanwhile, the World Trade Organization (WTO) has cut its overall 2013 forecast for global trade volume growth to 3.3% from 4.5%. Global trade grew by 2% in 2012, the second-worst figure since this economic statistic began to be tracked in 1981, according to the WTO. The worst trade figure came in 2009 during the global economic crisis. 10 Income Fund Your fund’s performance This section shows your fund’s performance, price, and distribution information for periods ended April 30, 2013, the end of the first half of its current fiscal year. In accordance with regulatory requirements for mutual funds, we also include performance information as of the most recent calendar quarter-end and expense information taken from the fund’s current prospectus. Performance should always be considered in light of a fund’s investment strategy. Data represent past performance. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return and principal value will fluctuate, and you may have a gain or a loss when you sell your shares. Performance information does not reflect any deduction for taxes a shareholder may owe on fund distributions or on the redemption of fund shares. For the most recent month-end performance, please visit the Individual Investors section at putnam.com or call Putnam at 1-800-225-1581. Class R, class R5, class R6, and class Y shares are not available to all investors. See the Terms and Definitions section in this report for definitions of the share classes offered by your fund. Fund performance Total return for periods ended 4/30/13 Class A Class B Class C Class M Class R Class R5 Class R6 Class Y (inception dates) (11/1/54) (3/1/93) (7/26/99) (12/14/94) (1/21/03) (7/2/12) (7/2/12) (6/16/94) Before After Before After Net Net Net Net sales sales Before After Before After sales sales asset asset asset asset charge charge CDSC CDSC CDSC CDSC charge charge value value value value Annual average (life of fund) 7.89% 7.82% 6.91% 6.91% 7.08% 7.08% 7.45% 7.39% 7.62% 7.98% 7.98% 7.98% 10 years 78.98 71.82 65.95 65.95 66.19 66.19 74.27 68.61 74.39 83.61 83.63 83.53 Annual average 5.99 5.56 5.20 5.20 5.21 5.21 5.71 5.36 5.72 6.26 6.27 6.26 5 years 51.01 44.97 45.30 43.30 45.51 45.51 48.99 44.15 48.83 52.93 52.95 52.87 Annual average 8.59 7.71 7.76 7.46 7.79 7.79 8.30 7.59 8.28 8.87 8.87 8.86 3 years 23.48 18.54 20.68 17.68 20.64 20.64 22.34 18.37 22.32 24.38 24.40 24.33 Annual average 7.28 5.83 6.47 5.58 6.46 6.46 6.95 5.78 6.95 7.54 7.55 7.53 1 year 10.19 5.79 9.50 4.50 9.47 8.47 9.87 6.30 9.89 10.52 10.54 10.48 6 months 3.18 –0.95 2.83 –2.17 2.82 1.82 2.99 –0.36 2.96 3.43 3.31 3.27 Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. After-sales-charge returns for class A and M shares reflect the deduction of the maximum 4.00% and 3.25% sales charge, respectively, levied at the time of purchase. Class B share returns after contingent deferred sales charge (CDSC) reflect the applicable CDSC, which is 5% in the first year, declining over time to 1% in the sixth year, and is eliminated thereafter. Class C share returns after CDSC reflect a 1% CDSC for the first year that is eliminated thereafter. Class R, R5, R6, and Y shares have no initial sales charge or CDSC. Performance for class B, C, M, R, and Y shares before their inception is derived from the historical performance of class A shares, adjusted for the applicable sales charge (or CDSC) and the higher operating expenses for such shares, except for class Y shares, for which 12b-1 fees are not applicable. Performance for class R5 and R6 shares prior to their inception is derived from the historical performance of class Y shares and has not been adjusted for the lower investor servicing fees applicable to class R5 and R6 shares; had it, returns would have been higher. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. Class B share performance does not reflect conversion to class A shares. Income Fund 11 Comparative index returns For periods ended 4/30/13 Barclays U.S. Aggregate Lipper Corporate Debt Funds Bond Index A-Rated category average* Annual average (life of fund) —† —† 10 years 63.57% 67.92% Annual average 5.04 5.26 5 years 32.09 37.52 Annual average 5.72 6.52 3 years 17.47 21.14 Annual average 5.51 6.56 1 year 3.68 6.34 6 months 0.90 1.61 Index and Lipper results should be compared with fund performance before sales charge, before CDSC, or at net asset value. * Over the 6-month, 1-year, 3-year, 5-year, and 10-year periods ended 4/30/13, there were 88, 86, 72, 69, and 49 funds, respectively, in this Lipper category. † The fund’s benchmark, the Barclays U.S. Aggregate Bond Index, was introduced on 12/31/75, and the fund’s Lipper category was introduced on 12/31/59. Both post-date the inception date of the fund’s class A shares. Fund price and distribution information For the six-month period ended 4/30/13 Distributions Class A Class B Class C Class M Class R Class R5 Class R6 Class Y Number 6 6 6 6 6 6 6 6 Income $0.109 $0.082 $0.082 $0.101 $0.102 $0.120 $0.121 $0.118 Capital gains — Total Before After Net Net Before After Net Net Net Net sales sales asset asset sales sales asset asset asset asset Share value charge charge value value charge charge value value value value 10/31/12 $7.27 $7.57 $7.20 $7.22 $7.12 $7.36 $7.23 $7.35 $7.36 $7.36 4/30/13 7.39 7.70 7.32 7.34 7.23 7.47 7.34 7.48 7.48 7.48 Before After Net Net Before After Net Net Net Net Current rate sales sales asset asset sales sales asset asset asset asset (end of period) charge charge value value charge charge value value value value Current dividend rate 1 3.41% 3.27% 2.62% 2.62% 3.15% 3.05% 3.27% 3.69% 3.69% 3.69% Current 30-day SEC yield 2 N/A 2.77 2.14 2.14 N/A 2.56 2.64 3.20 3.24 3.14 The classification of distributions, if any, is an estimate. Before-sales-charge share value and current dividend rate for class A and M shares, if applicable, do not take into account any sales charge levied at the time of purchase. After-sales-charge share value, current dividend rate, and current 30-day SEC yield, if applicable, are calculated assuming that the maximum sales charge (4.00% for class A shares and 3.25% for class M shares) was levied at the time of purchase. Final distribution information will appear on your year-end tax forms. 1 Most recent distribution, excluding capital gains, annualized and divided by share price before or after sales charge at period-end. 2 Based only on investment income and calculated using the maximum offering price for each share class, in accordance with SEC guidelines. 12 Income Fund Fund performance as of most recent calendar quarter Total return for periods ended 3/31/13 Class A Class B Class C Class M Class R Class R5 Class R6 Class Y (inception dates) (11/1/54) (3/1/93) (7/26/99) (12/14/94) (1/21/03) (7/2/12) (7/2/12) (6/16/94) Before After Before After Net Net Net Net sales sales Before After Before After sales sales asset asset asset asset charge charge CDSC CDSC CDSC CDSC charge charge value value value value Annual average (life of fund) 7.89% 7.81% 6.91% 6.91% 7.08% 7.08% 7.45% 7.39% 7.62% 7.98% 7.98% 7.98% 10 years 79.13 71.96 66.09 66.09 66.09 66.09 74.66 68.98 74.76 83.47 83.50 83.40 Annual average 6.00 5.57 5.20 5.20 5.20 5.20 5.74 5.39 5.74 6.26 6.26 6.25 5 years 49.75 43.76 44.09 42.09 44.30 44.30 47.71 42.91 47.78 51.65 51.67 51.59 Annual average 8.41 7.53 7.58 7.28 7.61 7.61 8.11 7.40 8.12 8.68 8.69 8.68 3 years 23.96 19.00 21.15 18.15 21.12 21.12 23.01 19.01 22.96 24.85 24.87 24.80 Annual average 7.42 5.97 6.60 5.72 6.60 6.60 7.15 5.97 7.13 7.68 7.68 7.66 1 year 10.34 5.93 9.49 4.49 9.47 8.47 10.02 6.45 10.02 10.65 10.67 10.61 6 months 3.55 –0.59 3.07 –1.93 3.06 2.06 3.38 0.02 3.47 3.66 3.68 3.64 See the discussion following the Fund performance table on page 11 for information about the calculation of fund performance. Your fund’s expenses As a mutual fund investor, you pay ongoing expenses, such as management fees, distribution fees (12b-1 fees), and other expenses. Using the following information, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You may also pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial representative. Expense ratios Class A Class B Class C Class M Class R Class R5 Class R6 Class Y Total annual operating expenses for the fiscal year ended 10/31/12 0.86% 1.61% 1.61% 1.11% 1.11% 0.58%* 0.51%* 0.61% Annualized expense ratio for the six-month period ended 4/30/13 0.86% 1.61% 1.61% 1.11% 1.11% 0.58% 0.51% 0.61% Fiscal-year expense information in this table is taken from the most recent prospectus, is subject to change, and may differ from that shown for the annualized expense ratio and in the financial highlights of this report. Expenses are shown as a percentage of average net assets. * Other expenses for class R5 and class R6 have been annualized. Income Fund 13 Expenses per $1,000 The following table shows the expenses you would have paid on a $1,000 investment in the fund from November 1, 2012, to April 30, 2013. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Class A Class B Class C Class M Class R Class R5 Class R6 Class Y Expenses paid per $1,000*† $4.33 $8.10 $8.10 $5.59 $5.59 $2.93 $2.57 $3.07 Ending value (after expenses) $1,031.80 $1,028.30 $1,028.20 $1,029.90 $1,029.60 $1,034.30 $1,033.10 $1,032.70 * Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 4/30/13. The expense ratio may differ for each share class. † Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. Estimate the expenses you paid To estimate the ongoing expenses you paid for the six months ended April 30, 2013, use the following calculation method. To find the value of your investment on November 1, 2012, call Putnam at 1-800-225-1581. Compare expenses using the SEC’s method The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the following table shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return . You can use this information to compare the ongoing expenses (but not transaction expenses or total costs) of investing in the fund with those of other funds. All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Class A Class B Class C Class M Class R Class R5 Class R6 Class Y Expenses paid per $1,000*† $4.31 $8.05 $8.05 $5.56 $5.56 $2.91 $2.56 $3.06 Ending value (after expenses) $1,020.53 $1,016.81 $1,016.81 $1,019.29 $1,019.29 $1,021.92 $1,022.27 $1,021.77 * Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 4/30/13. The expense ratio may differ for each share class. † Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. 14 Income Fund Terms and definitions Important terms Total return shows how the value of the fund’s shares changed over time, assuming you held the shares through the entire period and reinvested all distributions in the fund. Before sales charge , or net asset value, is the price, or value, of one share of a mutual fund, without a sales charge. Before-sales-charge figures fluctuate with market conditions, and are calculated by dividing the net assets of each class of shares by the number of outstanding shares in the class. After sales charge is the price of a mutual fund share plus the maximum sales charge levied at the time of purchase. After-sales-charge performance figures shown here assume the 4.00% maximum sales charge for class A shares and 3.25% for class M shares. Contingent deferred sales charge (CDSC) is generally a charge applied at the time of the redemption of class B or C shares and assumes redemption at the end of the period. Your fund’s class B CDSC declines over time from a 5% maximum during the first year to 1% during the sixth year. After the sixth year, the CDSC no longer applies. The CDSC for class C shares is 1% for one year after purchase. Share classes Class A shares are generally subject to an initial sales charge and no CDSC (except on certain redemptions of shares bought without an initial sales charge). Class B shares are not subject to an initial sales charge. They may be subject to a CDSC. Class C shares are not subject to an initial sales charge and are subject to a CDSC only if the shares are redeemed during the first year. Class M shares have a lower initial sales charge and a higher 12b-1 fee than class A shares and no CDSC (except on certain redemptions of shares bought without an initial sales charge). Class R shares are not subject to an initial sales charge or CDSC and are available only to certain defined contribution plans. Class R5 shares and class R6 shares are not subject to an initial sales charge or CDSC, and carry no 12b-1 fee. They are only available to employer-sponsored retirement plans. Class Y shares are not subject to an initial sales charge or CDSC, and carry no 12b-1 fee. They are generally only available to corporate and institutional clients and clients in other approved programs. Fixed-income terms Current yield is the annual rate of return earned from dividends or interest of an investment. Current yield is expressed as a percentage of the price of a security, fund share, or principal investment. Mortgage-backed security (MBS) , also known as a mortgage “pass-through,” is a type of asset-backed security that is secured by a mortgage or collection of mortgages. The following are types of MBSs: • Agency “pass-through” has its principal and interest backed by a U.S. government agency, such as the Federal National Mortgage Association (Fannie Mae), Government National Mortgage Association (Ginnie Mae), and Federal Home Loan Mortgage Corporation (Freddie Mac). • Collateralized mortgage obligation (CMO) represents claims to specific cash flows from pools of home mortgages. The streams of principal and interest payments on the mortgages are distributed to the different classes of CMO interests in “tranches.” Each tranche may have different principal balances, coupon rates, prepayment risks, and maturity dates. A CMO is highly sensitive to changes in interest rates and any resulting change in the rate at which homeowners sell their properties, refinance, or otherwise prepay loans. CMOs are subject to prepayment, market, and liquidity risks. • Interest-only (IO) security is a type of CMO in which the underlying asset is the interest portion of mortgage, Treasury, or bond payments. • Non-agency residential mortgage-backed security (RMBS) is an MBS not backed by Fannie Mae, Ginnie Mae, or Freddie Mac. One type of RMBS is an Alt-A mortgage-backed security. • Commercial mortgage-backed security (CMBS) is secured by the loan on a commercial property. Yield curve is a graph that plots the yields of bonds with equal credit quality against their differing maturity dates, ranging from shortest to Income Fund 15 longest. It is used as a benchmark for other debt, such as mortgage or bank lending rates. Comparative indexes Barclays U.S. Aggregate Bond Index is an unmanaged index of U.S. investment-grade fixed-income securities. BofA Merrill Lynch U.S. 3-Month Treasury Bill Index is an unmanaged index that seeks to measure the performance of U.S. Treasury bills available in the marketplace. S&P 500 Index is an unmanaged index of common stock performance. Indexes assume reinvestment of all distributions and do not account for fees. Securities and performance of a fund and an index will differ. You cannot invest directly in an index. Lipper is a third-party industry-ranking entity that ranks mutual funds. Its rankings do not reflect sales charges. Lipper rankings are based on total return at net asset value relative to other funds that have similar current investment styles or objectives as determined by Lipper. Lipper may change a fund’s category assignment at its discretion. Lipper category averages reflect performance trends for funds within a category. Other information for shareholders Important notice regarding delivery of shareholder documents In accordance with Securities and Exchange Commission (SEC) regulations, Putnam sends a single copy of annual and semiannual shareholder reports, prospectuses, and proxy statements to Putnam shareholders who share the same address, unless a shareholder requests otherwise. If you prefer to receive your own copy of these documents, please call Putnam at 1-800-225-1581, and Putnam will begin sending individual copies within30days. Proxy voting Putnam is committed to managing our mutual funds in the best interests of our shareholders. The Putnam funds’ proxy voting guidelines and procedures, as well as information regarding how your fund voted proxies relating to portfolio securities during the 12-month period ended June 30, 2012, are available in the Individual Investors section of putnam.com, and on the SEC’s website, www.sec.gov. If you have questions about finding forms on the SEC’s website, you may call the SEC at 1-800-SEC-0330. You may also obtain the Putnam funds’ proxy voting guidelines and procedures at no charge by calling Putnam’s Shareholder Services at 1-800-225-1581. Fund portfolio holdings The fund will file a complete schedule of its portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q. Shareholders may obtain the fund’s Forms N-Q on the SEC’s website at www.sec.gov. In addition, the fund’s Forms N-Q may be reviewed and copied at the SEC’s Public Reference Room in Washington, D.C. You may call the SEC at 1-800-SEC-0330 for information about the SEC’s website or the operation of the Public Reference Room. Trustee and employee fund ownership Putnam employees and members of the Board of Trustees place their faith, confidence, and, most importantly, investment dollars in Putnam mutual funds. As of April 30, 2013, Putnam employees had approximately $381,000,000 and the Trustees had approximately $91,000,000 invested in Putnam mutual funds. These amounts include investments by the Trustees’ and employees’ immediate family members as well as investments through retirement and deferred compensation plans. 16 Income Fund Financial statements A guide to financial statements These sections of the report, as well as the accompanying Notes, constitute the fund’s financial statements. The fund’s portfolio lists all the fund’s investments and their values as of the last day of the reporting period. Holdings are organized by asset type and industry sector, country, or state to show areas of concentration and diversification. Statement of assets and liabilities shows how the fund’s net assets and share price are determined. All investment and non-investment assets are added together. Any unpaid expenses and other liabilities are subtracted from this total. The result is divided by the number of shares to determine the net asset value per share, which is calculated separately for each class of shares. (For funds with preferred shares, the amount subtracted from total assets includes the liquidation preference of preferred shares.) Statement of operations shows the fund’s net investment gain or loss. This is done by first adding up all the fund’s earnings — from dividends and interest income — and subtracting its operating expenses to determine net investment income (or loss). Then, any net gain or loss the fund realized on the sales of its holdings — as well as any unrealized gains or losses over the period — is added to or subtracted from the net investment result to determine the fund’s net gain or loss for the fiscal period. Statement of changes in net assets shows how the fund’s net assets were affected by the fund’s net investment gain or loss, by distributions to shareholders, and by changes in the number of the fund’s shares. It lists distributions and their sources (net investment income or realized capital gains) over the current reporting period and the most recent fiscal year-end. The distributions listed here may not match the sources listed in the Statement of operations because the distributions are determined on a tax basis and may be paid in a different period from the one in which they were earned. Dividend sources are estimated at the time of declaration. Actual results may vary. Any non-taxable return of capital cannot be determined until final tax calculations are completed after the end of the fund’s fiscal year. Financial highlights provide an overview of the fund’s investment results, per-share distributions, expense ratios, net investment income ratios, and portfolio turnover in one summary table, reflecting the five most recent reporting periods. In a semiannual report, the highlights table also includes the current reporting period. Income Fund 17 The fund’s portfolio 4/30/13 (Unaudited) U.S. GOVERNMENT AND AGENCY MORTGAGE OBLIGATIONS (47.9%)* Principal amount Value U.S. Government Guaranteed Mortgage Obligations (6.6%) Government National Mortgage Association Pass-Through Certificates 3 1/2s, July 15, 2042 $12,530,603 $13,796,301 3s, TBA, June 1, 2043 7,000,000 7,415,625 3s, TBA, May 1, 2043 68,000,000 72,234,061 U.S. Government Agency Mortgage Obligations (41.3%) Federal Home Loan Mortgage Corporation Pass-Through Certificates 6s, May 1, 2040 13,713,437 14,968,539 4s, June 1, 2042 16,603,197 18,209,686 3s, TBA, May 1, 2043 12,000,000 12,501,563 Federal National Mortgage Association Pass-Through Certificates 7s, January 1, 2017 3,332 3,482 4s, with due dates from June 1, 2042 to November 1, 2042 127,012,706 139,921,117 3s, TBA, June 1, 2043 118,000,000 123,102,580 3s, TBA, May 1, 2043 263,000,000 275,102,103 3s, March 1, 2043 ## 2,000,200 2,044,890 Total U.S. government and agency mortgage obligations (cost $672,845,808) U.S. TREASURY OBLIGATIONS (—%)* Principal amount Value U.S. Treasury Notes 2 5/8s, November 15, 2020 $416,000 $458,637 Total U.S. treasury obligations (cost $394,792) MORTGAGE-BACKED SECURITIES (40.9%)* Principal amount Value Agency collateralized mortgage obligations (18.2%) Federal Home Loan Mortgage Corp. IFB Ser. 3182, Class SP, 27.805s, 2032 $177,240 $283,774 IFB Ser. 3408, Class EK, 24.994s, 2037 2,025,811 3,160,435 IFB Ser. 2976, Class LC, 23.691s, 2035 222,648 364,680 IFB Ser. 2979, Class AS, 23.545s, 2034 114,001 146,424 IFB Ser. 3072, Class SB, 22.921s, 2035 784,293 1,209,942 IFB Ser. 3249, Class PS, 21.619s, 2036 710,029 1,061,374 IFB Ser. 3065, Class DC, 19.264s, 2035 963,293 1,505,820 IFB Ser. 2990, Class LB, 16.438s, 2034 1,118,789 1,564,302 IFB Ser. 4105, Class HS, IO, 6.401s, 2042 5,470,009 1,227,962 IFB Ser. 3803, Class SP, IO, 6.401s, 2038 7,628,675 572,151 IFB Ser. 3861, Class PS, IO, 6.401s, 2037 4,968,661 678,371 IFB Ser. 3907, Class KS, IO, 6.351s, 2040 5,640,361 703,496 IFB Ser. 3708, Class SA, IO, 6.251s, 2040 13,263,422 1,779,155 IFB Ser. 4112, Class SC, IO, 5.951s, 2042 15,468,505 2,165,591 IFB Ser. 4105, Class LS, IO, 5.951s, 2041 5,696,439 1,102,204 IFB Ser. 3852, Class NT, 5.801s, 2041 3,666,183 3,992,106 IFB Ser. 3752, Class PS, IO, 5.801s, 2040 8,008,010 1,030,311 Ser. 3632, Class CI, IO, 5s, 2038 240,766 10,912 Ser. 3626, Class DI, IO, 5s, 2037 116,918 3,274 18 Income Fund MORTGAGE-BACKED SECURITIES (40.9%)* cont. Principal amount Value Agency collateralized mortgage obligations cont. Federal Home Loan Mortgage Corp. Ser. 4132, Class IP, IO, 4 1/2s, 2042 $19,061,585 $2,454,072 Ser. 4122, Class TI, IO, 4 1/2s, 2042 6,917,305 877,114 Ser. 4018, Class DI, IO, 4 1/2s, 2041 8,084,342 856,940 Ser. 3747, Class HI, IO, 4 1/2s, 2037 2,156,784 150,227 Ser. 3707, Class PI, IO, 4 1/2s, 2025 6,225,643 409,398 Ser. 4116, Class MI, IO, 4s, 2042 14,130,948 1,823,078 Ser. 4090, Class BI, IO, 4s, 2042 3,645,575 304,734 Ser. 4026, Class JI, IO, 4s, 2041 3,010,092 303,417 Ser. 3740, Class KI, IO, 4s, 2033 4,918,190 41,903 Ser. 4158, Class TI, IO, 3s, 2042 30,756,678 4,026,049 Ser. 4165, Class TI, IO, 3s, 2042 27,940,285 3,604,297 Ser. 4172, Class PI, IO, 3s, 2040 15,096,935 1,492,181 Ser. T-56, Class A, IO, 0.524s, 2043 12,575,562 218,107 Ser. T-56, Class 3, IO, 0.415s, 2043 4,522,504 59,181 Ser. T-56, Class 1, IO, 0.215s, 2043 15,103,806 113,279 Ser. T-56, Class 2, IO, 0.129s, 2043 5,359,127 16,538 Ser. 4077, Class TO, PO, zero %, 2041 3,398,854 2,897,013 Ser. 3835, Class FO, PO, zero %, 2041 13,160,606 11,466,442 Ser. 3369, Class BO, PO, zero %, 2037 47,719 45,211 Ser. 3391, PO, zero %, 2037 420,639 379,845 Ser. 3300, PO, zero %, 2037 738,927 690,897 Ser. 3206, Class EO, PO, zero %, 2036 32,860 30,823 Ser. 3175, Class MO, PO, zero %, 2036 108,270 100,968 Ser. 3210, PO, zero %, 2036 117,774 111,890 FRB Ser. 3117, Class AF, zero %, 2036 27,511 23,498 FRB Ser. 3326, Class WF, zero %, 2035 48,768 47,793 FRB Ser. 3036, Class AS, zero %, 2035 36,940 35,117 Federal National Mortgage Association IFB Ser. 06-62, Class PS, 38.699s, 2036 1,397,450 2,716,586 IFB Ser. 06-8, Class HP, 23.833s, 2036 870,599 1,469,440 IFB Ser. 05-45, Class DA, 23.686s, 2035 1,706,697 2,816,279 IFB Ser. 05-122, Class SE, 22.399s, 2035 1,868,623 2,845,835 IFB Ser. 05-75, Class GS, 19.649s, 2035 625,192 891,699 IFB Ser. 05-106, Class JC, 19.503s, 2035 921,379 1,472,327 IFB Ser. 05-83, Class QP, 16.873s, 2034 201,742 279,524 IFB Ser. 11-4, Class CS, 12 1/2s, 2040 2,332,189 2,851,382 Ser. 13-9, Class BA, 6 1/2s, 2042 6,912,777 6,977,584 IFB Ser. 12-96, Class PS, IO, 6 1/2s, 2041 10,408,822 1,734,838 IFB Ser. 12-88, Class SB, IO, 6.47s, 2042 9,542,495 1,440,821 IFB Ser. 12-75, Class SK, IO, 6.45s, 2041 14,355,712 2,616,616 IFB Ser. 12-75, Class KS, IO, 6.35s, 2042 9,241,076 1,578,283 IFB Ser. 12-3, Class CS, IO, 6.35s, 2040 9,528,840 1,510,035 IFB Ser. 12-3, Class SD, IO, 6.31s, 2042 3,165,106 539,840 IFB Ser. 11-87, Class HS, IO, 6.3s, 2041 5,022,418 758,686 IFB Ser. 11-27, Class AS, IO, 6.28s, 2041 10,164,910 1,404,384 IFB Ser. 12-30, Class HS, IO, 6 1/4s, 2042 26,930,564 4,613,744 Income Fund 19 MORTGAGE-BACKED SECURITIES (40.9%)* cont. Principal amount Value Agency collateralized mortgage obligations cont. Federal National Mortgage Association IFB Ser. 10-35, Class SG, IO, 6.2s, 2040 $23,947,655 $3,448,941 Ser. 06-10, Class GC, 6s, 2034 11,097,027 11,502,762 IFB Ser. 12-132, Class SB, IO, 6s, 2042 13,404,858 2,037,136 IFB Ser. 13-19, Class DS, IO, 6s, 2041 F 9,591,002 2,113,822 IFB Ser. 13-13, Class SA, IO, 5.95s, 2043 14,932,573 3,835,581 IFB Ser. 12-113, Class CS, IO, 5.95s, 2041 4,783,488 872,221 IFB Ser. 11-53, Class SY, IO, 5 3/4s, 2041 15,849,123 2,009,510 Ser. 12-129, Class TI, IO, 4 1/2s, 2040 11,050,787 1,311,728 Ser. 12-118, Class IO, IO, 4s, 2042 10,559,903 1,484,934 Ser. 12-124, Class UI, IO, 4s, 2042 28,134,973 4,431,258 Ser. 12-118, Class PI, IO, 4s, 2042 8,333,674 1,149,380 Ser. 12-96, Class PI, IO, 4s, 2041 12,051,917 1,381,270 Ser. 13-35, Class IP, IO, 3s, 2042 F 10,930,779 1,367,511 Ser. 13-30, Class IP, IO, 3s, 2041 9,780,985 1,123,151 Ser. 13-23, Class LI, 3s, 2041 11,241,818 1,286,851 Ser. 03-W10, Class 1, IO, 1.3s, 2043 9,822,164 390,201 Ser. 01-50, Class B1, IO, 0.401s, 2041 916,907 9,169 Ser. 2002-W6, Class 1AIO, 0.191s, 2042 1,128,473 2,469 Ser. 2005-W4, Class 1AIO, 0.097s, 2035 255,617 719 Ser. 03-34, Class P1, PO, zero %, 2043 247,135 219,328 Ser. 07-64, Class LO, PO, zero %, 2037 170,920 157,467 Ser. 07-14, Class KO, PO, zero %, 2037 458,816 423,106 Ser. 06-125, Class OX, PO, zero %, 2037 74,615 71,196 Ser. 06-84, Class OT, PO, zero %, 2036 51,472 48,831 Ser. 06-46, Class OC, PO, zero %, 2036 46,707 43,644 Government National Mortgage Association IFB Ser. 11-56, Class SA, 23.653s, 2041 12,048,557 19,279,981 IFB Ser. 10-158, Class SD, 14.402s, 2040 2,780,250 4,089,498 IFB Ser. 11-70, Class WS, 9.302s, 2040 11,858,000 14,104,735 IFB Ser. 11-72, Class SE, 7.14s, 2041 9,422,000 10,363,804 IFB Ser. 11-56, Class MS, 6.876s, 2041 5,639,891 6,289,494 IFB Ser. 11-61, Class CS, IO, 6.481s, 2035 19,351,231 2,273,770 IFB Ser. 10-109, Class SB, 6.401s, 2040 12,490,901 2,353,011 IFB Ser. 11-3, Class SG, IO, 6.351s, 2041 4,285,953 797,444 IFB Ser. 10-35, Class CS, IO, 6.271s, 2040 18,324,790 3,115,196 IFB Ser. 10-20, Class SC, IO, 5.951s, 2040 9,074,782 1,513,855 IFB Ser. 11-94, Class SA, IO, 5.901s, 2041 16,778,581 2,973,165 IFB Ser. 10-158, Class SA, IO, 5.851s, 2040 5,360,999 926,434 IFB Ser. 10-151, Class SA, 5.851s, 2040 5,327,915 932,012 IFB Ser. 10-120, Class SA, IO, 5.851s, 2040 11,178,400 1,863,663 IFB Ser. 11-70, Class SM, IO, 5.69s, 2041 5,789,000 1,468,554 IFB Ser. 10-37, Class SG, IO, 5.501s, 2040 15,118,019 2,349,945 Ser. 13-3, Class IT, IO, 5s, 2043 10,468,013 1,646,239 Ser. 10-35, Class UI, IO, 5s, 2040 12,563,251 1,999,776 Ser. 12-129, Class IO, IO, 4 1/2s, 2042 9,458,447 1,865,206 Ser. 10-35, Class QI, IO, 4 1/2s, 2040 10,867,370 1,686,323 Ser. 11-116, Class IA, IO, 4 1/2s, 2039 10,215,721 950,164 20 Income Fund MORTGAGE-BACKED SECURITIES (40.9%)* cont. Principal amount Value Agency collateralized mortgage obligations cont. Government National Mortgage Association Ser. 12-56, Class IB, IO, 4s, 2042 $14,632,568 $2,356,517 Ser. 13-18, Class GI, IO, 3 1/2s, 2041 10,829,228 1,801,984 Ser. 12-48, Class KI, IO, 3 1/2s, 2039 9,483,827 1,257,176 IFB Ser. 11-70, Class YI, IO, 0.15s, 2040 15,722,313 80,813 Ser. 11-70, PO, zero %, 2041 34,056,405 28,968,038 Ser. 10-151, Class KO, PO, zero %, 2037 988,761 900,742 Ser. 06-36, Class OD, PO, zero %, 2036 54,790 50,485 Structured Asset Securities Corp. IFB Ser. 07-4, Class 1A3, IO, 5.98s, 2045 27,668,250 5,291,553 Structured Asset Securities Corp. 144A Ser. 98-RF3, Class A, IO, 6.1s, 2028 598,700 98,785 Commercial mortgage-backed securities (14.2%) Banc of America Commercial Mortgage Trust FRB Ser. 05-1, Class A4, 5.245s, 2042 1,486,747 1,558,349 Banc of America Commercial Mortgage, Inc. Ser. 04-4, Class D, 5.073s, 2042 2,385,000 2,430,464 Ser. 07-1, Class XW, IO, 0.485s, 2049 9,040,673 83,337 Banc of America Commercial Mortgage, Inc. 144A Ser. 04-2, Class F, 4.992s, 2038 1,350,000 1,416,150 Ser. 04-4, Class XC, IO, 1.034s, 2042 19,575,882 185,619 Ser. 04-5, Class XC, IO, 0.868s, 2041 32,310,166 294,346 Ser. 07-5, Class XW, IO, 0.531s, 2051 19,964,933 231,673 Ser. 02-PB2, Class XC, IO, 0.512s, 2035 6,761,672 61 Ser. 05-1, Class XW, IO, 0.058s, 2042 264,248,398 70,819 Bear Stearns Commercial Mortgage Securities, Inc. FRB Ser. 07-T28, Class AJ, 6.151s, 2042 1,708,000 1,857,450 FRB Ser. 05-T20, Class C, 5.298s, 2042 1,900,000 1,837,300 Ser. 04-PR3I, Class X1, IO, 1.081s, 2041 7,052,836 52,071 Bear Stearns Commercial Mortgage Securities, Inc. 144A FRB Ser. 06-PW11, Class B, 5.618s, 2039 2,366,000 2,310,399 Ser. 06-PW14, Class X1, IO, 0.272s, 2038 17,116,770 299,543 Citigroup Commercial Mortgage Trust 144A FRB Ser. 12-GC8, Class D, 5.041s, 2045 7,098,000 7,641,707 Ser. 06-C5, Class XC, IO, 0.176s, 2049 76,989,574 1,128,667 Citigroup/Deutsche Bank Commercial Mortgage Trust 144A Ser. 07-CD4, Class XW, IO, 0.56s, 2049 48,613,877 601,840 Ser. 07-CD4, Class XC, IO, 0.219s, 2049 154,156,204 1,170,046 Commercial Mortgage Trust Ser. 07-C9, Class AJ, 5.65s, 2049 5,256,000 5,729,040 Commercial Mortgage Trust 144A FRB Ser. 12-CR5, Class E, 4.479s, 2045 1,641,000 1,564,528 FRB Ser. 07-C9, Class AJFL, 0.89s, 2049 2,443,000 2,085,345 Pass-Through Certificates Ser. 06-C8, Class XS, IO, 0.202s, 2046 F 57,265,441 726,901 Credit Suisse Mortgage Capital Certificates FRB Ser. 07-C4, Class A2, 5.955s, 2039 3,049,863 3,072,926 Credit Suisse Mortgage Capital Certificates 144A Ser. 07-C2, Class AX, IO, 0.229s, 2049 85,481,674 337,251 Income Fund 21 MORTGAGE-BACKED SECURITIES (40.9%)* cont. Principal amount Value Commercial mortgage-backed securities cont. CS First Boston Mortgage Securities Corp. Ser. 03-CPN1, Class E, 4.891s, 2035 $1,528,000 $1,528,000 CS First Boston Mortgage Securities Corp. 144A Ser. 98-C1, Class F, 6s, 2040 2,038,273 2,242,100 Ser. 03-C3, Class AX, IO, 1.613s, 2038 7,751,803 295 Ser. 02-CP3, Class AX, IO, 1.422s, 2035 1,954,114 9,860 Deutsche Bank-UBS Commercial Mortgage Trust 144A FRB Ser. 11-LC2A, Class D, 5.626s, 2044 2,118,000 2,287,321 DLJ Commercial Mortgage Corp. 144A FRB Ser. 98-CG1, Class B4, 7.424s, 2031 1,882,641 1,890,436 First Union National Bank-Bank of America Commercial Mortgage Trust 144A Ser. 01-C1, Class 3, IO, 2.158s, 2033 1,301,704 68 G-Star, Ltd. 144A FRB Ser. 02-2A, Class BFL, 2.2s, 2037 (Cayman Islands) 158,829 157,241 GE Business Loan Trust 144A Ser. 04-2, Class D, 2.949s, 2032 223,598 122,979 GE Capital Commercial Mortgage Corp. FRB Ser. 05-C4, Class AJ, 5.471s, 2045 F 1,387,000 1,275,948 GE Capital Commercial Mortgage Corp. 144A Ser. 05-C3, Class XC, IO, 0.29s, 2045 F 278,597,341 1,044,013 Ser. 07-C1, Class XC, IO, 0.148s, 2049 126,056,987 899,038 GE Commercial Mortgage Corporation Trust FRB Ser. 05-C1, Class B, 4.846s, 2048 3,997,000 4,176,865 GMAC Commercial Mortgage Securities, Inc. Ser. 97-C1, Class X, IO, 1 3/8s, 2029 2,551,660 72,812 Ser. 05-C1, Class X1, IO, 0.78s, 2043 31,426,048 335,065 Greenwich Capital Commercial Funding Corp. 144A Ser. 03-C1, Class G, 4.773s, 2035 1,618,000 1,614,911 GS Mortgage Securities Corp. II Ser. 06-GG8, Class AJ, 5.622s, 2039 1,924,000 1,894,607 Ser. 06-GG6, Class A2, 5.506s, 2038 327,047 334,406 GS Mortgage Securities Corp. II 144A Ser. 98-C1, Class F, 6s, 2030 304,002 305,522 Ser. 06-GG6, Class XC, IO, 0.229s, 2038 95,848,929 153,358 GS Mortgage Securities Trust FRB Ser. 04-GG2, Class D, 5.728s, 2038 1,628,000 1,643,008 GS Mortgage Securities Trust 144A Ser. GC10, Class D, 4.563s, 2046 3,433,000 3,329,667 JPMorgan Chase Commercial Mortgage Securities Corp. FRB Ser. 07-CB20, Class AJ, 6.275s, 2051 5,738,000 6,042,114 FRB Ser. 07-LD12, Class A3, 6.126s, 2051 19,773,000 20,757,933 FRB Ser. 06-LDP7, Class B, 6.059s, 2045 3,632,000 2,999,861 FRB Ser. 04-CB9, Class B, 5.833s, 2041 2,374,000 2,463,262 Ser. 07-LD12, Class A2, 5.827s, 2051 1,174,380 1,191,996 Ser. 06-CB16, Class AJ, 5.623s, 2045 1,265,000 1,270,136 Ser. 02-C3, Class D, 5.314s, 2035 592,541 591,949 FRB Ser. 04-CBX, Class B, 5.021s, 2037 1,143,000 1,131,147 FRB Ser. 13-C10, Class D, 4.3s, 2047 1,709,000 1,617,974 Ser. 06-LDP8, Class X, IO, 0.724s, 2045 58,661,305 856,396 Ser. 07-LDPX, Class X, IO, 0.467s, 2049 74,598,689 677,804 22 Income Fund MORTGAGE-BACKED SECURITIES (40.9%)* cont. Principal amount Value Commercial mortgage-backed securities cont. JPMorgan Chase Commercial Mortgage Securities Corp. 144A FRB Ser. 10-C1, Class D, 6.523s, 2043 $3,439,000 $4,050,916 FRB Ser. 11-C3, Class E, 5.718s, 2046 1,416,000 1,556,892 FRB Ser. 01-C1, Class H, 5.626s, 2035 1,376,388 1,396,483 FRB Ser. 11-C5, Class D, 5.492s, 2046 3,066,000 3,425,642 FRB Ser. 12-CBX, Class E, 5.362s, 2045 1,576,000 1,635,937 FRB Ser. 12-C8, Class D, 4.826s, 2045 5,984,000 6,244,412 FRB Ser. 12-LC9, Class E, 4.576s, 2047 2,420,000 2,362,692 FRB Ser. 12_LC9, Class D, 4.576s, 2047 1,817,000 1,873,391 Ser. 05-CB12, Class X1, IO, 0.491s, 2037 26,189,953 207,896 Ser. 06-LDP6, Class X1, IO, 0.249s, 2043 48,689,326 178,154 LB Commercial Conduit Mortgage Trust 144A Ser. 99-C1, Class F, 6.41s, 2031 319,541 323,535 Ser. 99-C1, Class G, 6.41s, 2031 851,777 875,201 Ser. 98-C4, Class G, 5.6s, 2035 377,990 381,883 Ser. 98-C4, Class H, 5.6s, 2035 808,000 875,508 LB-UBS Commercial Mortgage Trust FRB Ser. 06-C6, Class AJ, 5.452s, 2039 5,776,000 6,325,315 Ser. 06-C7, Class A2, 5.3s, 2038 2,015,612 2,119,597 Ser. 07-C2, Class XW, IO, 0.693s, 2040 8,164,179 142,449 LB-UBS Commercial Mortgage Trust 144A FRB Ser. 04-C1, Class G, 5.077s, 2036 7,400,000 6,632,442 Ser. 06-C7, Class XW, IO, 0.84s, 2038 38,446,119 794,989 Ser. 05-C5, Class XCL, IO, 0.645s, 2040 88,029,642 1,019,999 Ser. 05-C2, Class XCL, IO, 0.501s, 2040 140,790,183 614,408 Ser. 06-C7, Class XCL, IO, 0.371s, 2038 64,243,470 1,173,921 Ser. 05-C7, Class XCL, IO, 0.368s, 2040 119,173,142 582,995 Ser. 07-C2, Class XCL, IO, 0.183s, 2040 180,839,886 2,550,385 Merrill Lynch Mortgage Investors, Inc. Ser. 96-C2, Class JS, IO, 2.393s, 2028 41,196 4 Merrill Lynch Mortgage Trust FRB Ser. 08-C1, Class AJ, 6.458s, 2051 1,828,000 1,921,776 FRB Ser. 07-C1, Class A3, 6.044s, 2050 475,000 500,954 Merrill Lynch Mortgage Trust 144A Ser. 04-KEY2, Class XC, IO, 1.112s, 2039 13,448,992 125,372 Ser. 05-MCP1, Class XC, IO, 0.238s, 2043 36,714,149 391,446 Merrill Lynch/Countrywide Commercial Mortgage Trust FRB Ser. 06-4, Class A2FL, 0.319s, 2049 501,537 500,283 Mezz Cap Commercial Mortgage Trust 144A Ser. 04-C1, Class X, IO, 9.068s, 2037 1,382,305 64,001 Ser. 06-C4, Class X, IO, 6.519s, 2045 5,262,965 576,295 Ser. 05-C3, Class X, IO, 6.312s, 2044 1,787,375 153,357 Morgan Stanley Capital I Trust FRB Ser. 06-T23, Class A2, 5.926s, 2041 808,594 815,176 Ser. 06-HQ9, Class B, 5.832s, 2044 6,140,000 6,328,430 FRB Ser. 07-HQ12, Class A2, 5.763s, 2049 2,424,264 2,460,628 FRB Ser. 07-HQ12, Class A2FX, 5.763s, 2049 7,220,015 7,437,337 Ser. 07-IQ14, Class A2, 5.61s, 2049 1,181,332 1,218,451 Ser. 06-HQ10, Class AJ, 5.389s, 2041 1,943,000 1,760,203 Income Fund 23 MORTGAGE-BACKED SECURITIES (40.9%)* cont. Principal amount Value Commercial mortgage-backed securities cont. Morgan Stanley ReREMIC Trust 144A FRB Ser. 10-C30A, Class A3B, 5.466s, 2043 $430,286 $443,367 Morgan Stanley-Bank of America-Merrill Lynch Mortgage Trust Ser. 13-C7, Class XA, IO, 1.905s, 2046 18,330,589 2,081,255 TIAA Real Estate CDO, Ltd. Ser. 03-1A, Class E, 8s, 2038 1,609,352 241,403 UBS-Barclays Commercial Mortgage Trust 144A FRB Ser. 12-C3, Class D, 5.123s, 2049 3,595,000 3,532,567 Ser. 12-C4, Class XA, IO, 2.046s, 2045 14,048,055 1,805,175 Wachovia Bank Commercial Mortgage Trust Ser. 06-C24, Class AJ, 5.658s, 2045 2,171,000 2,192,276 Ser. 05-C17, Class D, 5.396s, 2042 6,740,000 6,726,520 Ser. 06-C29, IO, 0.533s, 2048 186,950,500 2,338,751 Ser. 07-C34, IO, 0.502s, 2046 16,611,769 201,002 Wachovia Bank Commercial Mortgage Trust 144A Ser. 05-C18, Class XC, IO, 0.495s, 2042 23,037,188 135,459 Ser. 06-C26, Class XC, IO, 0.091s, 2045 11,013,736 24,561 WAMU Commercial Mortgage Securities Trust 144A Ser. 05-C1A, Class G, 5.72s, 2036 129,000 113,520 WF-RBS Commercial Mortgage Trust 144A FRB Ser. 11-C4, Class E, 5.417s, 2044 3,999,768 4,219,979 FRB Ser. 12-C10, Class D, 4.61s, 2045 3,446,000 3,353,199 FRB Ser. 13-C11, Class D, 4.325s, 2045 1,605,000 1,543,057 Residential mortgage-backed securities (non-agency) (8.5%) ASG Resecuritization Trust 144A FRB Ser. 10-3, 0.511s, 2045 6,630,000 4,541,550 Citigroup Mortgage Loan Trust, Inc. Ser. 2005-WF2, Class AF4, 4.964s, 2035 1,865,313 1,889,749 Citigroup Mortgage Loan Trust, Inc. 144A FRB Ser. 09-7, Class 4A2, 2.654s, 2035 4,500,000 3,869,775 Ser. 10-8, Class 1A2, 5 1/2s, 2036 1,300,000 1,346,048 Countrywide Asset Backed Certificates FRB Ser. 05-AB1, Class A3, 0 1/2s, 2035 11,704,024 11,118,822 First Plus Home Loan Trust Ser. 97-3, Class B1, 7.79s, 2023 (In default) † 134,710 13 GSAA Home Equity Trust FRB Ser. 04-10, Class AF4, 4.788s, 2034 3,436,700 3,637,250 Mortgageit Trust FRB Ser. 05-1, Class 1M2, 0.79s, 2035 4,045,182 3,289,803 Structured Asset Mortgage Investments, Inc. Ser. 07-AR4, Class X2, IO, 0 1/2s, 2047 114,282,425 2,571,355 WAMU Mortgage Pass-Through Certificates FRB Ser. 2004-AR13, Class A1B2, 0.74s, 2034 13,104,619 11,892,442 FRB Ser. 05-AR11, Class A1C3, 0.71s, 2045 5,145,845 4,168,135 FRB Ser. 05-AR19, Class A1C3, 0.7s, 2045 13,022,210 10,287,546 FRB Ser. 05-AR11, Class A1B2, 0.65s, 2045 5,378,743 4,706,400 FRB Ser. 05-AR13, Class A1C4, 0.63s, 2045 21,562,450 17,573,397 FRB Ser. 05-AR8, Class 2AB2, 0.62s, 2045 6,362,916 5,726,625 FRB Ser. 05-AR17, Class A1B2, 0.61s, 2045 7,152,410 5,972,262 FRB Ser. 05-AR11, Class A1B3, 0.6s, 2045 9,580,957 8,383,337 FRB Ser. 05-AR8, Class 2AC3, 0.59s, 2045 5,586,504 4,860,258 24 Income Fund MORTGAGE-BACKED SECURITIES (40.9%)* cont. Principal amount Value Residential mortgage-backed securities cont. WAMU Mortgage Pass-Through Certificates FRB Ser. 05-AR6, Class 2AB2, 0.57s, 2045 $9,048,422 $8,053,096 FRB Ser. 2005-AR17, Class A1B3, 0.55s, 2045 F 2,128,070 1,840,963 Wells Fargo Mortgage Backed Securities Trust Ser. 08-1, Class 4A1, 5 3/4s, 2038 2,445,287 2,592,086 FRB Ser. 04-H, Class A1, 2.615s, 2034 1,577,238 1,624,555 Total mortgage-backed securities (cost $527,168,668) CORPORATE BONDS AND NOTES (26.9%)* Principal amount Value Basic materials (2.3%) Airgas, Inc. sr. unsec. unsub. notes 3 1/4s, 2015 $485,000 $511,394 Allegheny Technologies, Inc. sr. unsec. unsub. notes 9 3/8s, 2019 835,000 1,076,135 Ashland, Inc. 144A company guaranty sr. unsec. unsub. notes 4 3/4s, 2022 571,000 596,695 Axiall Corp. 144A company guaranty sr. unsec. notes 4 7/8s, 2023 285,000 297,825 Celanese US Holdings, LLC sr. notes 5 7/8s, 2021 (Germany) 835,000 935,200 CF Industries, Inc. company guaranty sr. unsec. unsub. notes 7 1/8s, 2020 415,000 518,867 Cytec Industries, Inc. sr. unsec. unsub. notes 3 1/2s, 2023 355,000 363,813 Eagle Spinco, Inc. 144A company guaranty sr. unsec. notes 4 5/8s, 2021 355,000 372,750 Eastman Chemical Co. sr. unsec. notes 4.8s, 2042 1,745,000 1,896,808 Eastman Chemical Co. sr. unsec. notes 3.6s, 2022 1,245,000 1,321,447 Eastman Chemical Co. sr. unsec. unsub. notes 6.3s, 2018 300,000 363,261 Eastman Chemical Co. sr. unsec. unsub. notes 2.4s, 2017 395,000 409,359 FMC Corp. sr. unsec. unsub. notes 5.2s, 2019 625,000 725,321 Georgia-Pacific, LLC sr. unsec. unsub. notes 7 3/4s, 2029 470,000 663,098 Georgia-Pacific, LLC 144A company guaranty sr. notes 5.4s, 2020 2,120,000 2,533,796 International Paper Co. sr. unsec. notes 8.7s, 2038 510,000 768,138 International Paper Co. sr. unsec. notes 7.95s, 2018 1,400,000 1,804,909 LyondellBasell Industries NV sr. unsec. notes 6s, 2021 1,935,000 2,347,747 Mosaic Co. (The) sr. unsec. notes 3 3/4s, 2021 640,000 686,106 Packaging Corp. of America sr. unsec. unsub. notes 3.9s, 2022 945,000 990,134 PPG Industries, Inc. sr. unsec. unsub. debs. 7.4s, 2019 1,130,000 1,399,723 Rio Tinto Finance USA, Ltd. company guaranty sr. unsec. notes 5.2s, 2040 (Australia) 2,475,000 2,862,135 Rock-Tenn Co. company guaranty sr. unsec. unsub. notes 4.9s, 2022 761,000 845,847 Rock-Tenn Co. company guaranty sr. unsec. unsub. notes 4.45s, 2019 393,000 430,125 Rohm & Haas Co. sr. unsec. unsub. notes 7.85s, 2029 1,815,000 2,560,555 Temple-Inland, Inc. sr. unsec. unsub. notes 6 5/8s, 2018 1,080,000 1,303,072 Union Carbide Corp. sr. unsec. unsub. bonds 7 3/4s, 2096 135,000 168,746 Westvaco Corp. company guaranty sr. unsec. unsub. notes 7.95s, 2031 1,470,000 1,845,654 Income Fund 25 CORPORATE BONDS AND NOTES (26.9%)* cont. Principal amount Value Basic materials cont. Xstrata Finance Canada, Ltd. 144A company guaranty sr. unsec. notes 6s, 2041 (Canada) $590,000 $636,890 Xstrata Finance Canada, Ltd. 144A company guaranty sr. unsec. unsub. bonds 5.8s, 2016 (Canada) 610,000 693,432 Capital goods (0.7%) B/E Aerospace, Inc. sr. unsec. unsub. notes 5 1/4s, 2022 1,085,000 1,152,813 Delphi Corp. company guaranty sr. unsec. unsub. notes 5s, 2023 1,700,000 1,836,000 Legrand France SA sr. unsec. unsub. debs 8 1/2s, 2025 (France) 1,393,000 1,871,368 Parker Hannifin Corp. sr. unsec. unsub. notes Ser. MTN, 6 1/4s, 2038 435,000 592,971 Republic Services, Inc. company guaranty sr. unsec. notes 5.7s, 2041 595,000 718,682 Republic Services, Inc. company guaranty sr. unsec. notes 3.8s, 2018 720,000 792,179 Republic Services, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2019 660,000 783,196 Staples, Inc. sr. unsec. unsub. notes 2 3/4s, 2018 905,000 930,213 United Technologies Corp. sr. unsec. notes 5.7s, 2040 100,000 129,816 United Technologies Corp. sr. unsec. unsub. notes 4 1/2s, 2042 905,000 1,000,261 United Technologies Corp. sr. unsec. unsub. notes 3.1s, 2022 560,000 595,799 Communication services (2.7%) America Movil SAB de CV company guaranty sr. unsec. unsub. notes 6 1/8s, 2040 (Mexico) 880,000 1,099,852 America Movil SAB de CV company guaranty unsec. unsub. notes 2 3/8s, 2016 (Mexico) 670,000 695,985 American Tower Corp. sr. unsec. notes 7s, 2017 R 1,210,000 1,439,179 American Tower Corp. sr. unsec. unsub. notes 3 1/2s, 2023 750,000 758,303 AT&T, Inc. sr. unsec. unsub. notes 6.3s, 2038 1,535,000 1,927,737 AT&T, Inc. 144A sr. unsec. unsub. notes 4.35s, 2045 1,695,000 1,654,212 CC Holdings GS V, LLC 144A company guaranty sr. notes 3.849s, 2023 1,415,000 1,459,176 CenturyLink, Inc. sr. unsec. debs. notes Ser. G, 6 7/8s, 2028 2,025,000 2,084,784 Comcast Corp. company guaranty sr. unsec. unsub. notes 6 1/2s, 2035 700,000 935,298 Corning, Inc. sr. unsec. unsub. notes 5 3/4s, 2040 265,000 321,392 Crown Castle Towers, LLC 144A company guaranty sr. notes 4.883s, 2020 1,915,000 2,210,163 France Telecom sr. unsec. unsub. notes 5 3/8s, 2019 (France) 880,000 1,033,491 France Telecom sr. unsec. unsub. notes 4 1/8s, 2021 (France) 886,000 969,169 Frontier Communications Corp. sr. unsec. notes 8 1/2s, 2020 800,000 920,000 NBCUniversal Media, LLC sr. unsec. unsub. notes 6.4s, 2040 845,000 1,134,751 Qwest Corp. sr. unsec. notes 6 3/4s, 2021 1,394,000 1,639,506 Rogers Communications, Inc. company guaranty notes 6.8s, 2018 (Canada) 610,000 768,563 Rogers Communications, Inc. company guaranty sr. unsec. unsub. notes 4 1/2s, 2043 (Canada) 425,000 448,661 SBA Tower Trust 144A company guaranty sr. notes 5.101s, 2017 2,425,000 2,742,548 SBA Tower Trust 144A notes 2.933s, 2017 280,000 293,878 26 Income Fund CORPORATE BONDS AND NOTES (26.9%)* cont. Principal amount Value Communication services cont. SES 144A company guaranty sr. unsec. notes 5.3s, 2043 (France) $920,000 $995,400 TCI Communications, Inc. company guaranty sr. unsec. unsub. debs. 7 7/8s, 2026 2,435,000 3,470,547 Telecom Italia Capital SA company guaranty sr. unsec. unsub. notes 6.175s, 2014 (Italy) 955,000 1,002,937 Telefonica Emisiones SAU company guaranty sr. unsec. notes 5.462s, 2021 (Spain) 1,500,000 1,653,293 Telefonica Emisiones SAU company guaranty sr. unsec. notes 4.57s, 2023 (Spain) 770,000 790,191 Telefonica Emisiones SAU company guaranty sr. unsec. unsub. notes 6.221s, 2017 (Spain) 345,000 393,605 Time Warner Cable, Inc. company guaranty sr. notes 7.3s, 2038 1,165,000 1,505,695 Time Warner Cable, Inc. company guaranty sr. unsec. notes 6 3/4s, 2018 355,000 440,581 Time Warner Cable, Inc. company guaranty sr. unsec. unsub. notes 6 3/4s, 2039 350,000 433,286 Time Warner Cable, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2041 85,000 91,776 Verizon Communications, Inc. sr. unsec. unsub. notes 8 3/4s, 2018 556,000 750,271 Verizon New Jersey, Inc. company guaranty sr. unsec. unsub. bonds 8s, 2022 640,000 863,786 Verizon Pennsylvania, Inc. company guaranty sr. unsec. bonds 8.35s, 2030 795,000 1,086,990 Consumer cyclicals (2.5%) ADT Corp. (The) sr. unsec. unsub. notes 4 7/8s, 2042 930,000 914,706 ADT Corp. (The) sr. unsec. unsub. notes 3 1/2s, 2022 1,300,000 1,306,570 Autonation, Inc. company guaranty sr. unsec. notes 6 3/4s, 2018 645,000 745,781 CBS Corp. company guaranty sr. unsec. debs. notes 7 7/8s, 2030 2,400,000 3,317,078 Choice Hotels International, Inc. company guaranty sr. unsec. unsub. notes 5.7s, 2020 1,195,000 1,320,475 DIRECTV Holdings, LLC/DIRECTV Financing Co., Inc. company guaranty sr. unsec. notes 6.35s, 2040 269,000 314,272 DIRECTV Holdings, LLC/DIRECTV Financing Co., Inc. company guaranty sr. unsec. unsub. notes 5 7/8s, 2019 1,670,000 2,001,047 Expedia, Inc. company guaranty sr. unsec. unsub. notes 5.95s, 2020 950,000 1,064,390 Ford Motor Co. sr. unsec. unsub. notes 7.4s, 2046 350,000 464,492 Ford Motor Credit Co., LLC sr. unsec. notes 5s, 2018 950,000 1,059,378 Ford Motor Credit Co., LLC sr. unsec. notes 4.207s, 2016 2,760,000 2,947,710 Ford Motor Credit Co., LLC sr. unsec. unsub. notes 5 3/4s, 2021 740,000 855,036 Historic TW, Inc. company guaranty sr. unsec. unsub. bonds 9.15s, 2023 675,000 998,494 Host Hotels & Resorts LP sr. unsec. unsub. notes 6s, 2021 R 266,000 310,389 Host Hotels & Resorts LP sr. unsec. unsub. notes 5 1/4s, 2022 R 124,000 138,260 L Brands, Inc. company guaranty sr. unsec. notes 6 5/8s, 2021 840,000 969,150 L Brands, Inc. sr. notes 5 5/8s, 2022 820,000 887,650 Income Fund 27 CORPORATE BONDS AND NOTES (26.9%)* cont. Principal amount Value Consumer cyclicals cont. Macy’s Retail Holdings, Inc. company guaranty sr. unsec. notes 6.65s, 2024 $405,000 $514,780 Macy’s Retail Holdings, Inc. company guaranty sr. unsec. notes 5 1/8s, 2042 240,000 259,069 Macy’s Retail Holdings, Inc. company guaranty sr. unsec. notes 3 7/8s, 2022 360,000 387,808 Marriott International, Inc. sr. unsec. unsub notes 3s, 2019 780,000 824,342 News America Holdings, Inc. company guaranty sr. unsec. debs. 7 3/4s, 2024 870,000 1,126,744 News America Holdings, Inc. debs. 7 3/4s, 2045 790,000 1,122,180 News America, Inc. company guaranty sr. unsec. unsub. notes 6.2s, 2034 675,000 832,299 NVR, Inc. sr. unsec. unsub. notes 3.95s, 2022 740,000 776,323 Owens Corning company guaranty sr. unsec. notes 9s, 2019 114,000 145,635 Time Warner Entertainment Co., LP company guaranty sr. unsec. bonds 8 3/8s, 2033 118,000 169,186 Time Warner Entertainment Co., LP debs. 8 3/8s, 2023 1,450,000 2,015,484 Time Warner, Inc. company guaranty sr. unsec. bonds 7.7s, 2032 1,850,000 2,632,881 Time Warner, Inc. company guaranty sr. unsec. notes 4.7s, 2021 365,000 420,221 TJX Cos., Inc. sr. unsec. notes 2 1/2s, 2023 1,020,000 1,017,734 Toyota Motor Credit Corp. sr. unsec. unsub. notes 3.3s, 2022 2,075,000 2,223,177 Walt Disney Co. (The) sr. unsec. notes 2 3/4s, 2021 1,305,000 1,375,783 Walt Disney Co. (The) sr. unsec. unsub. notes 4 3/8s, 2041 520,000 572,305 Consumer staples (2.6%) Altria Group, Inc. company guaranty sr. unsec. notes 9.7s, 2018 308,000 431,780 Altria Group, Inc. company guaranty sr. unsec. notes 9 1/4s, 2019 586,000 817,600 Altria Group, Inc. company guaranty sr. unsec. unsub. notes 2.85s, 2022 2,595,000 2,579,208 Anheuser-Busch InBev Worldwide, Inc. company guaranty sr. unsec. unsub. notes 8.2s, 2039 1,313,000 2,168,573 Bacardi, Ltd. 144A unsec. notes 4 1/2s, 2021 (Bermuda) 1,430,000 1,599,910 Campbell Soup Co. sr. unsec. unsub. notes 8 7/8s, 2021 715,000 1,002,612 Corrections Corp. of America company guaranty sr. notes 7 3/4s, 2017 R 466,000 485,805 Corrections Corp. of America 144A sr. unsec. notes 4 1/8s, 2020 R 285,000 294,263 Costco Wholesale Corp. sr. unsec. unsub. notes 1.7s, 2019 1,080,000 1,088,607 CVS Pass-Through Trust 144A company guaranty sr. notes 7.507s, 2032 2,167,801 2,874,624 Darden Restaurants, Inc. sr. unsec. unsub. notes 6.8s, 2037 2,270,000 2,732,846 Delhaize Group company guaranty sr. unsec. notes 5.7s, 2040 (Belgium) 2,250,000 2,361,782 Delhaize Group company guaranty sr. unsec. notes 4 1/8s, 2019 (Belgium) 865,000 940,690 Diageo Investment Corp. company guaranty sr. unsec. debs. 8s, 2022 675,000 964,119 Diageo Investment Corp. company guaranty sr. unsec. unsub. notes 4 1/4s, 2042 1,700,000 1,811,416 28 Income Fund CORPORATE BONDS AND NOTES (26.9%)* cont. Principal amount Value Consumer staples cont. Kraft Foods Group, Inc. sr. unsec. unsub. notes 6 1/2s, 2040 $3,905,000 $5,238,480 Kraft Foods Group, Inc. sr. unsec. unsub. notes 5s, 2042 420,000 475,951 Kroger Co. (The) company guaranty sr. unsec. unsub. notes 6.4s, 2017 605,000 722,578 Kroger Co. (The) sr. notes 6.15s, 2020 200,000 245,666 McDonald’s Corp. sr. unsec. Ser. MTN, 6.3s, 2038 680,000 956,878 McDonald’s Corp. sr. unsec. bonds 6.3s, 2037 530,000 739,566 McDonald’s Corp. sr. unsec. notes 5.7s, 2039 775,000 1,025,881 Molson Coors Brewing Co. company guaranty sr. unsec. unsub. notes 5s, 2042 610,000 674,759 SABMiller Holdings, Inc. 144A company guaranty sr. unsec. notes 4.95s, 2042 630,000 725,431 Tyson Foods, Inc. company guaranty sr. unsec. unsub. notes 6.6s, 2016 1,540,000 1,760,597 WPP Finance UK company guaranty sr. unsec. notes 8s, 2014 (United Kingdom) 1,370,000 1,489,763 Energy (1.9%) Access Midstream Partners, LP/ACMP Finance Corp. company guaranty sr. unsec. notes 5 7/8s, 2021 602,000 650,160 Anadarko Finance Co. company guaranty sr. unsec. unsub. notes Ser. B, 7 1/2s, 2031 2,880,000 3,958,949 BG Energy Capital PLC 144A company guaranty sr. unsec. notes 4s, 2021 (United Kingdom) 200,000 224,097 BP Capital Markets PLC company guaranty sr. unsec. unsub. notes 4.742s, 2021 (United Kingdom) 1,860,000 2,183,949 BP Capital Markets PLC company guaranty sr. unsec. unsub. notes 4 1/2s, 2020 (United Kingdom) 620,000 718,623 Cenovus Energy, Inc. sr. unsec. unsub. notes 4.45s, 2042 (Canada) 185,000 187,495 Continental Resources, Inc. 144A company guaranty sr. unsec. unsub. notes 4 1/2s, 2023 450,000 479,813 DCP Midstream, LLC 144A sr. unsec. notes 5.35s, 2020 775,000 865,058 EOG Resources, Inc. sr. unsec. notes 5 5/8s, 2019 340,000 416,128 Kerr-McGee Corp. company guaranty sr. unsec. unsub. notes 7 7/8s, 2031 885,000 1,190,683 Lukoil International Finance B.V. 144A company guaranty sr. unsec. notes 4.563s, 2023 (Russia) 1,040,000 1,053,039 Marathon Petroleum Corp. sr. unsec. unsub. notes 6 1/2s, 2041 525,000 679,033 Motiva Enterprises, LLC 144A sr. unsec. notes 6.85s, 2040 895,000 1,245,901 Noble Holding International, Ltd. company guaranty sr. unsec. notes 6.05s, 2041 1,095,000 1,248,313 Petrohawk Energy Corp. company guaranty sr. unsec. notes 7 1/4s, 2018 2,910,000 3,220,643 Pride International, Inc. sr. unsec. notes 7 7/8s, 2040 2,160,000 3,229,505 Ras Laffan Liquefied Natural Gas Co., Ltd. 144A company guaranty sr. notes 5 1/2s, 2014 (Qatar) 1,015,000 1,075,900 Spectra Energy Capital, LLC company guaranty sr. unsec. notes 5.65s, 2020 240,000 285,926 Spectra Energy Capital, LLC company guaranty sr. unsec. unsub. notes 6.2s, 2018 135,000 163,380 Income Fund 29 CORPORATE BONDS AND NOTES (26.9%)* cont. Principal amount Value Energy cont. Spectra Energy Capital, LLC sr. notes 8s, 2019 $650,000 $859,968 Statoil ASA company guaranty sr. unsec. notes 5.1s, 2040 (Norway) 1,900,000 2,309,106 Weatherford Bermuda company guaranty sr. unsec. notes 9 5/8s, 2019 584,000 772,207 Weatherford International, Inc. company guaranty sr. unsec. unsub. notes 6.8s, 2037 205,000 239,369 Weatherford International, Inc. company guaranty sr. unsec. unsub. notes 6.35s, 2017 240,000 276,148 Weatherford International, Ltd. company guaranty notes 6 1/2s, 2036 82,000 93,121 Financials (9.3%) ABN Amro Bank NV 144A sr. unsec. notes 4 1/4s, 2017 (Netherlands) 4,460,000 4,900,157 Aflac, Inc. sr. unsec. notes 6.9s, 2039 1,395,000 1,897,358 Aflac, Inc. sr. unsec. notes 6.45s, 2040 990,000 1,300,571 American Express Co. sr. unsec. notes 7s, 2018 1,035,000 1,297,992 American Express Co. sr. unsec. notes 2.65s, 2022 1,667,000 1,670,491 American International Group, Inc. jr. sub. FRB bonds 8.175s, 2068 1,414,000 1,912,435 Aon PLC 144A company guaranty sr. unsec. bonds 4 1/4s, 2042 3,255,000 3,270,259 Associates Corp. of North America sr. unsec. notes 6.95s, 2018 1,764,000 2,174,033 Assurant, Inc. sr. unsec. notes 6 3/4s, 2034 1,485,000 1,692,644 AXA SA 144A jr. unsec. sub. FRN notes 6.463s, perpetual maturity (France) 1,630,000 1,642,225 Banco del Estado de Chile 144A sr. unsec. notes 2s, 2017 (Chile) 1,000,000 1,006,822 Banco do Brasil SA 144A unsec. sub. notes 5 7/8s, 2022 (Brazil) 1,965,000 2,149,117 Bank of America Corp. sub. notes 7 3/4s, 2015 1,465,000 1,651,648 Bank of America NA sub. notes Ser. BKNT, 5.3s, 2017 905,000 1,017,799 Barclays Bank PLC 144A sub. notes 10.179s, 2021 (United Kingdom) 2,881,000 3,941,496 Barclays Bank PLC 144A unsec. sub. notes 6.05s, 2017 (United Kingdom) 2,815,000 3,186,932 Bear Stearns Cos., Inc. (The) sr. notes 6.4s, 2017 1,020,000 1,221,922 Bear Stearns Cos., Inc. (The) sr. unsec. notes 7 1/4s, 2018 1,685,000 2,098,315 Capital One Bank USA NA unsec. sub. notes 3 3/8s, 2023 1,260,000 1,282,078 Citigroup, Inc. sr. unsec. notes 6 1/8s, 2018 80,000 96,287 Citigroup, Inc. sr. unsec. sub. FRN notes 0.551s, 2016 1,961,000 1,902,315 CNA Financial Corp. sr. unsec. unsub. notes 5 3/4s, 2021 580,000 693,601 Commonwealth Bank of Australia 144A sr. unsec. notes 5s, 2019 (Australia) 510,000 601,611 Commonwealth Bank of Australia 144A sr. unsec. notes 3 3/4s, 2014 (Australia) 100,000 104,527 DDR Corp. sr. unsec. unsub. notes 7 7/8s, 2020 R 910,000 1,180,689 Duke Realty LP sr. unsec. notes 6 1/2s, 2018 R 390,000 464,130 Duke Realty LP sr. unsec. notes 6 1/4s, 2013 R 64,000 64,126 Erac USA Finance, Co. 144A sr. notes 4 1/2s, 2021 2,235,000 2,492,278 GATX Financial Corp. notes 5.8s, 2016 455,000 508,638 30 Income Fund CORPORATE BONDS AND NOTES (26.9%)* cont. Principal amount Value Financials cont. General Electric Capital Corp. sr. unsec. FRN notes Ser. MTN, 0.492s, 2016 $895,000 $886,875 General Electric Capital Corp. sr. unsec. unsub. notes 3.15s, 2022 2,038,000 2,071,861 Genworth Financial, Inc. sr. unsec. unsub. notes 7 5/8s, 2021 1,075,000 1,348,225 Goldman Sachs Group, Inc. (The) sr. notes 7 1/2s, 2019 940,000 1,182,759 Goldman Sachs Group, Inc. (The) sr. unsec. notes 6.15s, 2018 595,000 702,975 Goldman Sachs Group, Inc. (The) sub. notes 6 3/4s, 2037 950,000 1,085,785 Hartford Financial Services Group, Inc. (The) sr. unsec. unsub. notes 6 5/8s, 2040 3,548,000 4,715,973 HBOS PLC 144A sr. unsec. sub. notes 6 3/4s, 2018 (United Kingdom) 1,175,000 1,311,279 HBOS PLC 144A unsec. sub. bonds 6s, 2033 (United Kingdom) 2,520,000 2,489,231 Health Care REIT, Inc. sr. unsec. unsub. notes 3 3/4s, 2023 R 825,000 859,094 Highwood Realty LP sr. unsec. bonds 5.85s, 2017 R 835,000 941,468 HSBC Bank USA, N.A. unsec. sub. notes 7s, 2039 2,000,000 2,725,796 HSBC USA Capital Trust I 144A jr. bank guaranty unsec. notes 7.808s, 2026 955,000 974,100 Icahn Enterprises LP/Icahn Enterprises Finance Corp. company guaranty sr. unsec. notes 7 3/4s, 2016 670,000 697,638 ING Bank NV 144A unsec. notes 3 3/4s, 2017 (Netherlands) 715,000 768,925 International Lease Finance Corp. sr. unsec. notes 6 1/4s, 2019 895,000 1,002,400 International Lease Finance Corp. sr. unsec. unsub. notes 4 7/8s, 2015 1,149,000 1,206,450 JPMorgan Chase Bank NA sub. notes Ser. BKNT, 6s, 2017 404,000 477,934 JPMorgan Chase Bank NA sub. notes Ser. BKNT, 6s, 2017 1,311,000 1,537,205 Kerry Group Financial Services 144A company guaranty sr. unsec. notes 3.2s, 2023 (Ireland) 1,300,000 1,300,530 Liberty Mutual Group, Inc. 144A notes 6 1/2s, 2035 1,715,000 1,978,961 Lloyds TSB Bank PLC company guaranty sr. unsec. sub. notes Ser. MTN, 6 1/2s, 2020 (United Kingdom) 4,335,000 4,953,279 Loews Corp. notes 5 1/4s, 2016 385,000 429,984 Macquarie Bank Ltd. 144A unsec. sub. notes 6 5/8s, 2021 (Australia) 2,880,000 3,287,923 Massachusetts Mutual Life Insurance Co. 144A notes 8 7/8s, 2039 2,305,000 3,741,713 Metropolitan Life Global Funding I 144A notes 3s, 2023 715,000 728,565 Metropolitan Life Insurance Co. 144A unsec. sub. notes 7.8s, 2025 3,000,000 4,194,018 Morgan Stanley sr. unsec. notes Ser. MTN, 5 3/4s, 2016 970,000 1,095,879 MPT Operating Partnership LP/MPT Finance Corp. company guaranty sr. unsec. notes 6 7/8s, 2021 R 1,090,000 1,188,100 Nationwide Financial Services, Inc. notes 5 5/8s, 2015 500,000 532,745 Nationwide Mutual Insurance Co. 144A notes 9 3/8s, 2039 85,000 128,837 Nordea Bank AB 144A sub. notes 4 7/8s, 2021 (Sweden) 5,160,000 5,686,268 OneAmerica Financial Partners, Inc. 144A bonds 7s, 2033 1,010,000 1,060,531 Pacific LifeCorp 144A sr. notes 6s, 2020 1,575,000 1,833,588 Primerica, Inc. sr. unsec. unsub. notes 4 3/4s, 2022 357,000 401,839 Prudential Financial, Inc. sr. unsec. notes 6 5/8s, 2040 1,135,000 1,508,048 Prudential Holdings, LLC sr. FRN notes Ser. AGM, 1.155s, 2017 160,000 158,277 Income Fund 31 CORPORATE BONDS AND NOTES (26.9%)* cont. Principal amount Value Financials cont. Rabobank Nederland 144A jr. unsec. sub. FRN notes 11s, perpetual maturity (Netherlands) $1,255,000 $1,684,838 Rayonier, Inc. company guaranty sr. unsec. unsub. notes 3 3/4s, 2022 R 570,000 584,104 Royal Bank of Scotland PLC (The) sr. sub. FRN notes 9 1/2s, 2022 (United Kingdom) 2,640,000 3,127,872 Royal Bank of Scotland PLC (The) sr. unsec. unsub. notes 6.4s, 2019 (United Kingdom) 360,000 433,617 Santander Issuances S.A. Unipersonal 144A bank guaranty unsec. sub. notes 5.911s, 2016 (Spain) 2,600,000 2,729,779 SL Green Realty Corp./SL Green Operating Partnership/ Reckson Operating Partnership sr. unsec. notes 5s, 2018 R 1,185,000 1,301,004 Standard Chartered PLC 144A unsec. sub. notes 3.95s, 2023 (United Kingdom) 2,835,000 2,896,378 Tanger Properties, LP sr. unsec. notes 6 1/8s, 2020 R 645,000 794,614 TD Ameritrade Holding Corp. company guaranty sr. unsec. unsub. notes 5.6s, 2019 985,000 1,182,486 Teachers Insurance & Annuity Association of America 144A notes 6.85s, 2039 889,000 1,229,952 Vornado Realty LP sr. unsec. unsub. notes 4 1/4s, 2015 R 1,180,000 1,242,291 Wachovia Bank NA sr. unsec. sub. notes 6.6s, 2038 250,000 339,672 WEA Finance, LLC 144A company guaranty sr. notes 7 1/8s, 2018 1,070,000 1,330,173 WEA Finance, LLC/WT Finance Aust. Pty. Ltd. 144A company guaranty sr. unsec. notes 6 3/4s, 2019 810,000 1,006,184 Wells Fargo Bank NA unsec. sub. FRN notes 0 1/2s, 2016 1,180,000 1,165,957 Willis Group Holdings, Ltd. company guaranty sr. unsec. unsub. notes 5 3/4s, 2021 750,000 854,896 Willis Group North America, Inc. company guaranty notes 6.2s, 2017 510,000 583,456 Health care (0.6%) Aetna, Inc. sr. unsec. unsub. notes 6 3/4s, 2037 1,660,000 2,260,726 CIGNA Corp. sr. unsec. unsub. notes 5 3/8s, 2042 660,000 777,594 Fresenius Medical Care US Finance II, Inc. 144A company guaranty sr. unsec. notes 5 5/8s, 2019 356,000 397,830 Fresenius Medical Care US Finance, Inc. 144A company guaranty sr. notes 5 3/4s, 2021 839,000 954,363 Quest Diagnostics, Inc. company guaranty sr. unsec. notes 6.95s, 2037 1,045,000 1,296,178 Quest Diagnostics, Inc. company guaranty sr. unsec. notes 4 3/4s, 2020 244,000 268,701 UnitedHealth Group, Inc. sr. unsec. unsub. notes 4 5/8s, 2041 975,000 1,048,280 Watson Pharmaceuticals, Inc. sr. unsec. notes 4 5/8s, 2042 345,000 340,241 Watson Pharmaceuticals, Inc. sr. unsec. notes 3 1/4s, 2022 275,000 273,777 Watson Pharmaceuticals, Inc. sr. unsec. notes 1 7/8s, 2017 65,000 64,842 WellPoint, Inc. notes 7s, 2019 225,000 282,746 Zoetis Inc. 144A sr. unsec. notes 3 1/4s, 2023 386,000 397,546 Zoetis Inc. 144A sr. unsec. notes 1 7/8s, 2018 386,000 391,312 32 Income Fund CORPORATE BONDS AND NOTES (26.9%)* cont. Principal amount Value Technology (0.3%) Apple, Inc. sr. unsec. unsub. notes 3.85s, 2043 $1,835,000 $1,824,320 Brocade Communications Systems, Inc. company guaranty sr. notes 6 7/8s, 2020 580,000 638,000 Softbank Corp. 144A sr. unsec. notes 4 1/2s, 2020 (Japan) 820,000 847,134 Xerox Corp. sr. unsec. notes 6.35s, 2018 1,205,000 1,424,499 Transportation (0.5%) Burlington Northern Santa Fe Corp. sr. unsec. notes 5 3/4s, 2018 365,000 438,904 Burlington Northern Santa Fe, LLC sr. unsec. notes 5.4s, 2041 1,520,000 1,798,838 Continental Airlines, Inc. pass-through certificates Ser. 97-4A, 6.9s, 2018 805,242 877,714 Continental Airlines, Inc. pass-through certificates Ser. 98-1A, 6.648s, 2017 326,400 353,328 CSX Corp. sr. unsec. unsub. notes 4 3/4s, 2042 330,000 356,694 Kansas City Southern de Mexico SA de CV 144A sr. unsec. notes 2.35s, 2020 (Mexico) 154,000 154,215 Kansas City Southern Railway 144A sr. unsec. notes 4.3s, 2043 286,000 286,660 Norfolk Southern Corp. sr. unsec. notes 6s, 2111 1,115,000 1,434,497 Ryder System, Inc. sr. unsec. unsub. notes 2 1/2s, 2018 410,000 421,816 Southwest Airlines Co. pass-through certificates Ser. 07-1, 6.15s, 2022 199,484 235,889 Union Pacific Corp. 144A pass-through certificates 5.214s, 2014 390,000 410,222 United AirLines, Inc. pass-through certificates Ser. 07-A, 6.636s, 2022 446,956 489,417 Utilities and power (3.5%) Appalachian Power Co. sr. notes Ser. L, 5.8s, 2035 580,000 699,421 Arizona Public Services Co. sr. unsec. notes 4 1/2s, 2042 390,000 430,210 Beaver Valley Funding Corp. sr. bonds 9s, 2017 337,000 341,325 Boardwalk Pipelines LP company guaranty sr. unsec. notes 5 7/8s, 2016 980,000 1,110,570 Bruce Mansfield Unit pass-through certificates 6.85s, 2034 1,836,121 2,041,399 CMS Energy Corp. sr. unsec. notes 8 3/4s, 2019 2,280,000 3,086,899 Commonwealth Edison Co. 1st mtge. sec. bonds 5 7/8s, 2033 480,000 618,835 Consolidated Edison Co. of New York sr. unsec. unsub. notes 4.2s, 2042 710,000 759,238 Dominion Resources, Inc. sr. unsec. unsub. notes Ser. 07-A, 6s, 2017 2,460,000 2,956,362 Duke Energy Carolinas, LLC sr. mtge. notes 4 1/4s, 2041 725,000 772,145 EDP Finance BV 144A sr. unsec. unsub. notes 6s, 2018 (Netherlands) 1,940,000 2,071,920 El Paso Natural Gas Co. sr. unsec. unsub. bonds 8 3/8s, 2032 830,000 1,211,625 El Paso Pipeline Partners Operating Co., LP company guaranty sr. unsec. notes 6 1/2s, 2020 750,000 922,500 Electricite de France SA 144A sr. unsec. notes 6.95s, 2039 (France) 970,000 1,279,309 Electricite de France SA 144A unsec. sub. FRN notes 5 1/4s, perpetual maturity (France) 2,895,000 2,898,619 Enel Finance International SA 144A company guaranty sr. unsec. notes 5 1/8s, 2019 (Netherlands) 695,000 756,077 Income Fund 33 CORPORATE BONDS AND NOTES (26.9%)* cont. Principal amount Value Utilities and power cont. Energy Transfer Partners LP sr. unsec. unsub. notes 6 1/2s, 2042 $2,265,000 $2,723,985 Energy Transfer Partners LP sr. unsec. unsub. notes 5.2s, 2022 780,000 892,046 Enterprise Products Operating, LLC company guaranty sr. unsec. unsub. notes 4.85s, 2042 1,220,000 1,302,402 Iberdrola International BV company guaranty sr. unsec. unsub. notes 6 3/4s, 2036 (Spain) 510,000 557,379 ITC Holdings Corp. 144A notes 5 7/8s, 2016 890,000 1,004,381 ITC Holdings Corp. 144A sr. unsec. notes 6.05s, 2018 330,000 385,633 Kansas Gas and Electric Co. bonds 5.647s, 2021 509,901 572,799 Kinder Morgan Energy Partners LP sr. unsec. notes 6.85s, 2020 1,425,000 1,812,036 Korea Gas Corp. 144A sr. unsec. unsub. notes 6 1/4s, 2042 (South Korea) 1,285,000 1,669,834 MidAmerican Energy Holdings Co. bonds 6 1/8s, 2036 1,000,000 1,289,807 MidAmerican Energy Holdings Co. sr. unsec. bonds 6 1/2s, 2037 410,000 552,796 MidAmerican Funding, LLC sr. bonds 6.927s, 2029 360,000 480,031 Narragansett Electric Co./The 144A sr. unsec. notes 4.17s, 2042 1,345,000 1,372,177 Pacific Gas & Electric Co. sr. unsec. notes 6.35s, 2038 295,000 399,245 Pacific Gas & Electric Co. sr. unsub. notes 5.8s, 2037 785,000 993,404 PacifiCorp Sinking Fund 1st mtge. 6 1/4s, 2037 460,000 627,397 Potomac Edison Co. 144A sr. bonds 5.8s, 2016 885,000 1,002,637 PPL WEM Holdings PLC 144A sr. unsec. notes 5 3/8s, 2021 (United Kingdom) 3,220,000 3,721,624 Teco Finance, Inc. company guaranty sr. unsec. unsub. notes 6.572s, 2017 340,000 409,292 Texas-New Mexico Power Co. 144A 1st mtge. bonds Ser. A, 9 1/2s, 2019 2,840,000 3,874,950 West Penn Power Co. 144A 1st mtge. 5.95s, 2017 830,000 985,459 Westar Energy, Inc. sr. mtge. notes 4 1/8s, 2042 530,000 564,612 Total corporate bonds and notes (cost $337,844,693) MUNICIPAL BONDS AND NOTES (0.3%)* Principal amount Value CA State G.O. Bonds (Build America Bonds), 7 1/2s, 4/1/34 $770,000 $1,108,939 IL State G.O. Bonds 4.421s, 1/1/15 410,000 430,676 4.071s, 1/1/14 1,220,000 1,245,998 North TX, Thruway Auth. Rev. Bonds (Build America Bonds), 6.718s, 1/1/49 675,000 956,745 OH State U. Rev. Bonds (Build America Bonds), 4.91s, 6/1/40 845,000 1,010,781 Total municipal bonds and notes (cost $3,925,227) FOREIGN GOVERNMENT AND AGENCY BONDS AND NOTES (0.1%)* Principal amount Value Korea Development Bank sr. unsec. unsub. notes 4s, 2016 (South Korea) $800,000 $862,916 Total foreign government and agency bonds and notes (cost $797,516) 34 Income Fund SENIOR LOANS (—%)* c Principal amount Value Caesars Entertainment Operating Co., Inc. bank term loan FRN Ser. B6, 5.454s, 2018 $160,015 $145,047 SunGard Data Systems, Inc. bank term loan FRN 1.953s, 2014 3,987 3,994 Total senior loans (cost $155,499) PURCHASED OPTIONS Expiration Contract OUTSTANDING (—%)* date/strike amount Value Federal National Mortgage Association 30 yr 3s (Put) May-13/$103.72 4,000,000 $544 Total purchased options outstanding (cost $11,953) SHORT-TERM INVESTMENTS (18.3%)* Principal amount/shares Value Putnam Short Term Investment Fund 0.04% L 184,927,707 $184,927,707 SSgA Prime Money Market Fund 0.04% P 2,218,000 2,218,000 Straight-A Funding, LLC commercial paper with an effective yield of 0.16%, June 12, 2013 $8,000,000 7,998,507 U.S. Treasury Bills with effective yields ranging from 0.15% to 0.17%, July 25, 2013 # ∆ 64,666,000 64,658,369 Total short-term investments (cost $259,784,824) TOTAL INVESTMENTS Total investments (cost $1,802,928,980) Key to holding’s abbreviations BKNT Bank Note FRB Floating Rate Bonds: the rate shown is the current interest rate at the close of the reporting period FRN Floating Rate Notes: the rate shown is the current interest rate at the close of the reporting period G.O. Bonds General Obligation Bonds IFB Inverse Floating Rate Bonds, which are securities that pay interest rates that vary inversely tochanges in the market interest rates. As interest rates rise, inverse floaters produce less current income. The rate shown is the current interest rate at the close of the reporting period. IO Interest Only MTN Medium Term Notes PO Principal Only TBA To Be Announced Commitments Notes to the fund’s portfolio Unless noted otherwise, the notes to the fund’s portfolio are for the close of the fund’s reporting period, which ran from November 1, 2012 through April 30, 2013 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures and references to “OTC”, if any, represent over-the-counter. * Percentages indicated are based on net assets of $1,417,620,669. † Non-income-producing security. # This security, in part or in entirety, was pledged and segregated with the broker to cover margin requirements for futures contracts at the close of the reporting period. ∆ This security, in part or in entirety, was pledged and segregated with the custodian for collateral on certain derivative contracts at the close of the reporting period. ## Forward commitment, in part or in entirety (Note 1). Income Fund 35 c Senior loans are exempt from registration under the Securities Act of 1933, as amended, but contain certain restrictions on resale and cannot be sold publicly. These loans pay interest at rates which adjust periodically. The interest rates shown for senior loans are the current interest rates at the close of the reporting period. Senior loans are also subject to mandatory and/or optional prepayment which cannot be predicted. As a result, the remaining maturity may be substantially less than the stated maturity shown (Notes 1 and 7). F Is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC 820 based on the securities’ valuation inputs. L Affiliated company (Note 6). The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. P Security was pledged, or purchased with cash that was pledged, to the fund for collateral on certain derivatives contracts. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period (Note 1). R Real Estate Investment Trust. At the close of the reporting period, the fund maintained liquid assets totaling $602,162,920 to cover certain derivatives contracts. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. See Note 1 to the financial statements regarding TBA’s. The dates shown on debt obligations are the original maturity dates. FUTURES CONTRACTS OUTSTANDING at 4/30/13 (Unaudited) Unrealized Number of Expiration appreciation/ contracts Value date (depreciation) Euro-Dollar 90 day (Long) 1,786 $445,272,125 Jun-13 $108,252 U.S. Treasury Bond 30 yr (Long) 722 107,126,750 Jun-13 3,072,909 U.S. Treasury Note 5 yr (Long) 1,452 180,978,188 Jun-13 1,027,959 U.S. Treasury Note 10 yr (Short) 42 5,601,094 Jun-13 (21,080) Total WRITTEN OPTIONS OUTSTANDING at 4/30/13 (premiums $22,157) (Unaudited) Expiration Contract date/strike price amount Value U.S. Treasury Note 10 yr futures, 6s (Call) May-13/$134.00 57 $13,359 Total FORWARD PREMIUM SWAP OPTION CONTRACTS OUTSTANDING at 4/30/13 (Unaudited) Counterparty Unrealized Fixed right or obligation % to receive or (pay)/ Expiration Contract appreciation/ Floating rate index/Maturity date date/strike amount (depreciation) Barclays Bank PLC 1.90/3 month USD-LIBOR-BBA/ Jun-23 (Purchased) Jun-13/1.90 $44,941,000 $179,764 (1.1875)/3 month USD-LIBOR-BBA/ Jul-18 (Purchased) Jul-13/1.1875 58,280,000 (5,012) (2.40)/3 month USD-LIBOR-BBA/ Jun-23 (Purchased) Jun-13/2.40 44,941,000 (470,532) 2.40/3 month USD-LIBOR-BBA/Jun-23 (Written) Jun-13/2.40 35,259,000 271,142 36 Income Fund FORWARD PREMIUM SWAP OPTION CONTRACTS OUTSTANDING at 4/30/13 (Unaudited) cont. Counterparty Unrealized Fixed right or obligation % to receive or (pay)/ Expiration Contract appreciation/ Floating rate index/Maturity date date/strike amount (depreciation) Barclays Bank PLC cont. 1.961/3 month USD-LIBOR-BBA/ May-23 (Written) May-13/1.961 $3,080,000 $10,010 2.1875/3 month USD-LIBOR-BBA/ Jul-23 (Written) Jul-13/2.1875 15,007,000 3,902 0.7675/3 month USD-LIBOR-BBA/ Jul-16 (Written) Jul-13/0.7675 48,081,000 (48) Citibank, N.A. 2.40/3 month USD-LIBOR-BBA/Jun-23 (Written) Jun-13/2.40 35,259,000 269,731 2.40/3 month USD-LIBOR-BBA/Jun-23 (Written) Jun-13/2.40 1,694,256 12,419 Credit Suisse International 1.90/3 month USD-LIBOR-BBA/ Jun-23 (Purchased) Jun-13/1.90 53,034,000 195,165 (1.2125)/3 month USD-LIBOR-BBA/ Jul-18 (Purchased) Jul-13/1.2125 174,840,000 (68,537) (1.39)/3 month USD-LIBOR-BBA/ May-18 (Purchased) May-13/1.39 112,628,000 (234,266) (2.40)/3 month USD-LIBOR-BBA/ Jun-23 (Purchased) Jun-13/2.40 53,034,000 (526,628) 2.40/3 month USD-LIBOR-BBA/Jun-23 (Written) Jun-13/2.40 35,259,000 268,321 2.386/3 month USD-LIBOR-BBA/ May-23 (Written) May-13/2.386 29,002,000 185,613 0.876/3 month USD-LIBOR-BBA/ May-16 (Written) May-13/0.876 92,918,000 48,317 2.22/3 month USD-LIBOR-BBA/Jul-23 (Written) Jul-13/2.22 45,021,000 45,921 0.785/3 month USD-LIBOR-BBA/ Jul-16 (Written) Jul-13/0.785 144,243,000 11,972 Deutsche Bank AG 1.90/3 month USD-LIBOR-BBA/ Jun-23 (Purchased) Jun-13/1.90 53,034,000 199,408 (1.2075)/3 month USD-LIBOR-BBA/ Jul-18 (Purchased) Jul-13/1.2075 58,280,000 (17,484) (1.4075)/3 month USD-LIBOR-BBA/ May-18 (Purchased) May-13/1.4075 56,314,000 (122,201) (1.37)/3 month USD-LIBOR-BBA/ May-18 (Purchased) May-13/1.37 112,628,000 (225,256) (1.38)/3 month USD-LIBOR-BBA/ May-18 (Purchased) May-13/1.38 112,628,000 (230,887) (2.40)/3 month USD-LIBOR-BBA/ Jun-23 (Purchased) Jun-13/2.40 53,034,000 (517,612) 2.40/3 month USD-LIBOR-BBA/Jun-23 (Written) Jun-13/2.40 35,259,000 275,020 2.395/3 month USD-LIBOR-BBA/ May-23 (Written) May-13/2.395 29,002,000 182,133 2.38/3 month USD-LIBOR-BBA/ May-23 (Written) May-13/2.38 29,002,000 178,942 2.425/3 month USD-LIBOR-BBA/ May-23 (Written) May-13/2.425 14,501,000 95,707 Income Fund 37 FORWARD PREMIUM SWAP OPTION CONTRACTS OUTSTANDING at 4/30/13 (Unaudited) cont. Counterparty Unrealized Fixed right or obligation % to receive or (pay)/ Expiration Contract appreciation/ Floating rate index/Maturity date date/strike amount (depreciation) Deutsche Bank AG cont. 0.87/3 month USD-LIBOR-BBA/ May-16 (Written) May-13/0.87 $92,918,000 $48,317 0.865/3 month USD-LIBOR-BBA/ May-16 (Written) May-13/0.865 92,918,000 46,459 0.8975/3 month USD-LIBOR-BBA/ May-16 (Written) May-13/0.8975 46,459,000 26,482 2.225/3 month USD-LIBOR-BBA/ Jul-23 (Written) Jul-13/2.225 15,007,000 17,108 0.785/3 month USD-LIBOR-BBA/ Jul-16 (Written) Jul-13/0.785 48,081,000 (2,404) Goldman Sachs International (1.195)/3 month USD-LIBOR-BBA/ Jul-18 (Purchased) Jul-13/1.195 58,280,000 (13,404) (1.37625)/3 month USD-LIBOR-BBA/ May-18 (Purchased) May-13/1.37625 56,314,000 (111,502) (1.42125)/3 month USD-LIBOR-BBA/ May-18 (Purchased) May-13/1.42125 56,314,000 (114,317) 2.44/3 month USD-LIBOR-BBA/ May-23 (Written) May-13/2.44 14,501,000 91,356 2.386/3 month USD-LIBOR-BBA/ May-23 (Written) May-13/2.386 14,501,000 88,456 0.90/3 month USD-LIBOR-BBA/ May-16 (Written) May-13/0.90 46,459,000 23,230 0.876/3 month USD-LIBOR-BBA/ May-16 (Written) May-13/0.876 46,459,000 23,230 2.215/3 month USD-LIBOR-BBA/ Jul-23 (Written) Jul-13/2.215 15,007,000 10,205 0.7775/3 month USD-LIBOR-BBA/ Jul-16 (Written) Jul-13/0.7775 48,081,000 962 JPMorgan Chase Bank N.A. (1.1875)/3 month USD-LIBOR-BBA/ Jul-18 (Purchased) Jul-13/1.1875 58,280,000 26 (1.1875)/3 month USD-LIBOR-BBA/ Jul-18 (Purchased) Jul-13/1.1875 58,280,000 (8,742) 0.7675/3 month USD-LIBOR-BBA/ Jul-16 (Written) Jul-13/0.7675 48,081,000 5,343 2.1875/3 month USD-LIBOR-BBA/ Jul-23 (Written) Jul-13/2.1875 15,007,000 3,902 0.7675/3 month USD-LIBOR-BBA/ Jul-16 (Written) Jul-13/0.7675 48,081,000 962 2.1875/3 month USD-LIBOR-BBA/ Jul-23 (Written) Jul-13/2.1875 15,007,000 (1,733) Total 38 Income Fund TBA SALE COMMITMENTS OUTSTANDING at 4/30/13 (proceeds receivable $194,934,844) (Unaudited) Principal Settlement Agency amount date Value Federal National Mortgage Association, 3s, May 1, 2043 $118,000,000 5/13/13 $123,429,841 Government National Mortgage Association, 3s, May 1, 2043 68,000,000 5/21/13 72,234,061 Total OTC INTEREST RATE SWAP CONTRACTS OUTSTANDING at 4/30/13 (Unaudited) Upfront Payments Payments Unrealized Swap counterparty/ premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Bank of America N.A. $37,426,300 E $428,157 6/19/23 3 month USD- 2.00% $817,016 LIBOR-BBA 118,094,000 E (1,040,095) 6/19/23 2.00% 3 month USD- (2,267,092) LIBOR-BBA Barclays Bank PLC 15,845,000 E 12,751 6/19/15 3 month USD- 0.40% 24,634 LIBOR-BBA 18,698,000 E (55,504) 6/19/18 1.00% 3 month USD- (163,206) LIBOR-BBA 41,454,000 E (83,473) 6/19/23 3 month USD- 2.00% 347,236 LIBOR-BBA 6,394,000 E (90,405) 6/19/43 3.00% 3 month USD- (325,128) LIBOR-BBA 125,111,000 E (132,529) 6/19/15 0.40% 3 month USD- (226,361) LIBOR-BBA 171,113,000 E (2,366,941) 6/19/23 2.00% 3 month USD- (4,144,804) LIBOR-BBA Citibank, N.A. 45,402,000 E (43,900) 6/19/15 0.40% 3 month USD- (77,952) LIBOR-BBA 12,595,000 E 118,738 6/19/23 3 month USD- 2.00% 249,600 LIBOR-BBA 14,103,000 E (294,094) 6/19/23 2.00% 3 month USD- (440,624) LIBOR-BBA 1,192,000 E 9,298 6/19/43 3 month USD- 3.00% 53,057 LIBOR-BBA 4,524,000 E (12,051) 6/19/18 1.00% 3 month USD- (38,110) LIBOR-BBA Credit Suisse International 19,734,000 — 1/9/16 3 month USD- 0.515% 82,123 LIBOR-BBA 9,927,000 — 1/11/16 3 month USD- 0.50% 36,663 LIBOR-BBA 11,996,000 — 1/11/18 0.88% 3 month USD- (92,302) LIBOR-BBA 3,137,000 — 1/11/23 3 month USD- 1.88% 40,404 LIBOR-BBA Income Fund 39 OTC INTEREST RATE SWAP CONTRACTS OUTSTANDING at 4/30/13 (Unaudited) cont. Upfront Payments Payments Unrealized Swap counterparty/ premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Credit Suisse International cont. $16,353,000 $— 1/7/16 3 month USD- 0.54% $80,961 LIBOR-BBA 6,238,000 — 1/9/23 3 month USD- 1.93% 111,122 LIBOR-BBA 23,993,000 — 1/9/18 0.9125% 3 month USD- (225,250) LIBOR-BBA 5,125,000 — 1/7/23 3 month USD- 1.94% 96,628 LIBOR-BBA 19,721,000 — 1/7/18 0.93% 3 month USD- (203,439) LIBOR-BBA 11,948,000 — 3/04/18 0.9275% 3 month USD- (84,663) LIBOR-BBA 4,125,000 E (13,200) 6/19/43 3.00% 3 month USD- (164,629) LIBOR-BBA 75,001,000 E (859,850) 6/19/23 2.00% 3 month USD- (1,639,110) LIBOR-BBA 3,107,000 — 3/08/23 3 month USD- 2.01875% 64,572 LIBOR-BBA 3,107,000 — 3/11/23 3 month USD- 2.065% 77,211 LIBOR-BBA 11,948,000 — 3/11/18 0.9875% 3 month USD- (116,660) LIBOR-BBA 34,738,000 — 3/20/18 0.968125% 3 month USD- (292,696) LIBOR-BBA 9,893,000 — 3/04/16 3 month USD- 0.5025% 23,477 LIBOR-BBA 3,131,000 — 3/04/23 3 month USD- 1.975% 52,772 LIBOR-BBA 297,714,000 E (254,348) 6/19/15 0.40% 3 month USD- (477,631) LIBOR-BBA 119,767,000 E (392,647) 6/19/18 1.00% 3 month USD- (1,082,505) LIBOR-BBA 14,816,000 — 3/06/16 3 month USD- 0.495% 31,349 LIBOR-BBA 4,660,000 — 3/06/23 3 month USD- 1.9575% 70,414 LIBOR-BBA 17,923,000 — 3/06/18 0.915% 3 month USD- (114,842) LIBOR-BBA 3,313,000 E 37,834 6/19/43 3 month USD- 3.00% 159,454 LIBOR-BBA 123,311,000 E 725,425 6/19/23 3 month USD- 2.00% 2,006,625 LIBOR-BBA 27,201,000 E 21,919 6/19/15 3 month USD- 0.40% 42,321 LIBOR-BBA 9,798,000 — 3/08/16 3 month USD- 0.5175% 27,263 LIBOR-BBA 40 Income Fund OTC INTEREST RATE SWAP CONTRACTS OUTSTANDING at 4/30/13 (Unaudited) cont. Upfront Payments Payments Unrealized Swap counterparty/ premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Credit Suisse International cont. $11,949,000 $— 3/08/18 0.955% 3 month USD- $(99,375) LIBOR-BBA 9,798,000 — 3/11/16 3 month USD- 0.535% 31,996 LIBOR-BBA 9,141,000 — 3/20/23 3 month USD- 2.045% 203,591 LIBOR-BBA 28,766,000 — 3/20/16 3 month USD- 0.521465% 78,160 LIBOR-BBA Deutsche Bank AG 12,448,000 E 100,442 6/19/23 3 month USD- 2.00% 229,776 LIBOR-BBA 5,106,000 E (11,581) 6/19/43 3.00% 3 month USD- (199,023) LIBOR-BBA 42,932,000 E 49,238 6/19/15 3 month USD- 0.40% 81,437 LIBOR-BBA 13,558,000 E (34,695) 6/19/18 1.00% 3 month USD- (112,790) LIBOR-BBA 14,742,000 E (269,624) 6/19/23 2.00% 3 month USD- (422,793) LIBOR-BBA Goldman Sachs International 19,978,000 E 382,037 6/19/23 3 month USD- 2.00% 589,608 LIBOR-BBA 97,977,000 E (37,231) 6/19/15 3 month USD- 0.40% 36,251 LIBOR-BBA 47,195,000 E (61,121) 6/19/15 0.40% 3 month USD- (96,518) LIBOR-BBA 43,729,000 E 182,787 6/19/18 1.00% 3 month USD- (69,092) LIBOR-BBA 151,833,200 E (2,066,268) 6/19/23 2.00% 3 month USD- (3,643,815) LIBOR-BBA 35,076,000 E 16,332 6/19/43 3 month USD- 3.00% 1,303,972 LIBOR-BBA JPMorgan Chase Bank N.A. 67,753,000 E (75,150) 6/19/15 0.40% 3 month USD- (125,965) LIBOR-BBA 48,045,000 E 124,696 6/19/18 3 month USD- 1.00% 401,435 LIBOR-BBA 85,749,000 E 722,396 6/19/23 3 month USD- 2.00% 1,613,328 LIBOR-BBA 39,116,800 E (545,679) 6/19/23 2.00% 3 month USD- (952,103) LIBOR-BBA Royal Bank of Scotland PLC (The) 7,011,000 E (92,889) 6/19/23 2.00% 3 month USD- (165,735) LIBOR-BBA Total E Extended effective date. Income Fund 41 OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 4/30/13 (Unaudited) Upfront Fixed payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Bank of America N.A. $2,022,011 $— 1/12/41 4.00% (1 month Synthetic TRS Index $(23,566) USD-LIBOR) 4.00% 30 year Fannie Mae pools 3,955,088 63,034 1/12/41 4.50% (1 month Synthetic TRS Index (13,613) USD-LIBOR) 4.50% 30 year Fannie Mae pools Barclays Bank PLC 9,399,220 — 1/12/36 (5.50%) 1 month Synthetic TRS Index 72,729 USD-LIBOR 5.50% 30 year Fannie Mae pools 3,790,137 — 1/12/41 4.00% (1 month Synthetic TRS Index (44,173) USD-LIBOR) 4.00% 30 year Fannie Mae pools 7,929,036 — 1/12/38 (6.50%) 1 month Synthetic MBX Index 62,941 USD-LIBOR 6.50% 30 year Fannie Mae pools 6,616,665 — 1/12/40 4.50% (1 month Synthetic MBX Index 11,861 USD-LIBOR) 4.50% 30 year Fannie Mae pools 3,246,503 — 1/12/42 4.00% (1 month Synthetic TRS Index (31,753) USD-LIBOR) 4.00% 30 year Fannie Mae pools 17,945,699 — 1/12/38 (6.50%) 1 month Synthetic MBX Index 142,453 USD-LIBOR 6.50% 30 year Fannie Mae pools 12,744,052 — 1/12/40 5.00% (1 month Synthetic MBX Index 34,144 USD-LIBOR) 5.00% 30 year Fannie Mae pools 10,917,319 — 1/12/41 5.00% (1 month Synthetic MBX Index (3,176) USD-LIBOR) 5.00% 30 year Fannie Mae pools 3,244,398 — 1/12/41 4.00% (1 month Synthetic TRS Index (37,812) USD-LIBOR) 4.00% 30 year Fannie Mae pools 6,594,203 — 1/12/41 4.00% (1 month Synthetic TRS Index (76,853) USD-LIBOR) 4.00% 30 year Fannie Mae pools 4,699,220 — 1/12/40 (4.00%) 1 month Synthetic TRS Index 53,286 USD-LIBOR 4.00% 30 year Fannie Mae pools 30,442,368 — 1/12/41 4.00% (1 month Synthetic TRS Index (354,795) USD-LIBOR) 4.00% 30 year Fannie Mae pools 1,921,137 — 1/12/41 4.00% (1 month Synthetic TRS Index (22,390) USD-LIBOR) 4.00% 30 year Fannie Mae pools 42 Income Fund OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 4/30/13 (Unaudited) cont. Upfront Fixed payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Barclays Bank PLC cont. $46,895,170 $— 1/12/38 (6.50%) 1 month Synthetic MBX Index $372,255 USD-LIBOR 6.50% 30 year Fannie Mae pools 27,151,910 — 1/12/41 5.00% (1 month Synthetic MBX Index (7,898) USD-LIBOR) 5.00% 30 year Fannie Mae pools 1,316,968 — 1/12/40 4.00% (1 month Synthetic MBX Index 7,366 USD-LIBOR) 4.00% 30 year Fannie Mae pools 4,402,747 — 1/12/41 4.00% (1 month Synthetic TRS Index (51,312) USD-LIBOR) 4.00% 30 year Fannie Mae pools 2,001,609 — 1/12/41 4.00% (1 month Synthetic TRS Index (23,328) USD-LIBOR) 4.00% 30 year Fannie Mae pools 2,361,395 — 1/12/41 5.00% (1 month Synthetic MBX Index (687) USD-LIBOR) 5.00% 30 year Fannie Mae pools 10,724,445 — 1/12/41 4.50% (1 month Synthetic TRS Index (189,196) USD-LIBOR) 4.50% 30 year Fannie Mae pools 4,248,335 — 1/12/39 6.00% (1 month Synthetic TRS Index (33,073) USD-LIBOR) 6.00% 30 year Fannie Mae pools 40,151,077 — 1/12/38 (6.50%) 1 month Synthetic MBX Index 318,720 USD-LIBOR 6.50% 30 year Fannie Mae pools 35,939,251 — 1/12/41 5.00% (1 month Synthetic MBX Index (10,454) USD-LIBOR) 5.00% 30 year Fannie Mae pools 10,955,987 — 1/12/40 4.00% (1 month Synthetic MBX Index 61,277 USD-LIBOR) 4.00% 30 year Fannie Mae pools 768,564 — 1/12/38 6.50% (1 month Synthetic TRS Index (7,223) USD-LIBOR) 6.50% 30 year Fannie Mae pools 4,215,556 — 1/12/38 (6.50%) 1 month Synthetic MBX Index 33,463 USD-LIBOR 6.50% 30 year Fannie Mae pools 1,681,904 — 1/12/41 5.00% (1 month Synthetic MBX Index (489) USD-LIBOR) 5.00% 30 year Fannie Mae pools 1,105,661 — 1/12/41 5.00% (1 month Synthetic MBX Index 3,135 USD-LIBOR) 5.00% 30 year Ginnie Mae II pools 19,481,509 — 1/12/41 5.00% (1 month Synthetic MBX Index (5,667) USD-LIBOR) 5.00% 30 year Fannie Mae pools Income Fund 43 OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 4/30/13 (Unaudited) cont. Upfront Fixed payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Barclays Bank PLC cont. $16,946,645 $— 1/12/38 (6.50%) 1 month Synthetic MBX Index $134,523 USD-LIBOR 6.50% 30 year Fannie Mae pools 6,995,432 — 1/12/41 4.00% (1 month Synthetic TRS Index (81,529) USD-LIBOR) 4.00% 30 year Fannie Mae pools 2,478,777 — 1/12/41 4.00% (1 month Synthetic TRS Index (28,889) USD-LIBOR) 4.00% 30 year Fannie Mae pools 1,712,136 — 1/12/40 5.00% (1 month Synthetic MBX Index 4,587 USD-LIBOR) 5.00% 30 year Fannie Mae pools 7,393,041 — 1/12/40 4.50% (1 month Synthetic MBX Index 13,252 USD-LIBOR) 4.50% 30 year Fannie Mae pools 31,139,125 — 1/12/41 5.00% (1 month Synthetic MBX Index (9,058) USD-LIBOR) 5.00% 30 year Fannie Mae pools 5,202,744 — 1/12/41 5.00% (1 month Synthetic MBX Index (1,513) USD-LIBOR) 5.00% 30 year Fannie Mae pools 947,066 — 1/12/40 5.00% (1 month Synthetic MBX Index 2,537 USD-LIBOR) 5.00% 30 year Fannie Mae pools 3,071,359 — 1/12/40 5.00% (1 month Synthetic MBX Index 8,229 USD-LIBOR) 5.00% 30 year Fannie Mae pools 2,226,586 — 1/12/40 5.00% (1 month Synthetic MBX Index 5,965 USD-LIBOR) 5.00% 30 year Fannie Mae pools 1,306,778 — 1/12/39 (6.00%) 1 month Synthetic MBX Index 2,547 USD-LIBOR 6.00% 30 year Fannie Mae pools 1,313,648 — 1/12/38 (6.50%) 1 month Synthetic MBX Index 10,428 USD-LIBOR 6.50% 30 year Fannie Mae pools 35,233,699 — 1/12/38 (6.50%) 1 month Synthetic MBX Index 279,686 USD-LIBOR 6.50% 30 year Fannie Mae pools 45,368,790 — 1/12/39 (6.00%) 1 month Synthetic MBX Index 88,411 USD-LIBOR 6.00% 30 year Fannie Mae pools 25,166,859 — 1/12/38 6.50% (1 month Synthetic MBX Index (199,775) USD-LIBOR) 6.50% 30 year Fannie Mae pools 32,406,279 — 1/12/39 6.00% (1 month Synthetic MBX Index (63,151) USD-LIBOR) 6.00% 30 year Fannie Mae pools 44 Income Fund OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 4/30/13 (Unaudited) cont. Upfront Fixed payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Barclays Bank PLC cont. $7,360,391 $— 1/12/41 (4.00%) 1 month Synthetic TRS Index $85,783 USD-LIBOR 4.00% 30 year Fannie Mae pools 5,690,620 (24,452) 1/12/39 (5.50%) 1 month Synthetic MBX Index (12,569) USD-LIBOR 5.50% 30 year Fannie Mae pools 2,845,225 (6,891) 1/12/39 (5.50%) 1 month Synthetic MBX Index (949) USD-LIBOR 5.50% 30 year Fannie Mae pools 2,845,225 (12,226) 1/12/39 (5.50%) 1 month Synthetic MBX Index (6,284) USD-LIBOR 5.50% 30 year Fannie Mae pools 3,955,088 64,270 1/12/41 4.50% (1 month Synthetic TRS Index (12,377) USD-LIBOR) 4.50% 30 year Fannie Mae pools 5,709,582 (20,965) 1/12/39 (5.50%) 1 month Synthetic MBX Index (8,204) USD-LIBOR 5.50% 30 year Fannie Mae pools 14,830,872 (54,457) 1/12/39 (5.50%) 1 month Synthetic MBX Index (21,311) USD-LIBOR 5.50% 30 year Fannie Mae pools 5,709,241 (20,964) 1/12/39 (5.50%) 1 month Synthetic MBX Index (8,204) USD-LIBOR 5.50% 30 year Fannie Mae pools 1,827,033 (18,841) 1/12/38 (6.50%) 1 month Synthetic MBX Index 1,076 USD-LIBOR 6.50% 30 year Fannie Mae pools Citibank, N.A. 11,495,861 — 1/12/41 5.00% (1 month Synthetic MBX Index (3,344) USD-LIBOR) 5.00% 30 year Fannie Mae pools 15,461,234 — 1/12/41 5.00% (1 month Synthetic MBX Index (4,497) USD-LIBOR) 5.00% 30 year Fannie Mae pools 8,655,003 — 1/12/41 (4.50%) 1 month Synthetic TRS Index 152,688 USD-LIBOR 4.50% 30 year Fannie Mae pools 1,770,534 — 1/12/41 (3.50%) 1 month Synthetic TRS Index 27,742 USD-LIBOR 3.50% 30 year Fannie Mae pools Credit Suisse International 27,680,051 — 1/12/41 4.50% (1 month Synthetic MBX Index 66,845 USD-LIBOR) 4.50% 30 year Ginnie Mae II pools 514,570 — 1/12/41 4.00% (1 month Synthetic TRS Index (5,997) USD-LIBOR) 4.00% 30 year Fannie Mae pools Income Fund 45 OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 4/30/13 (Unaudited) cont. Upfront Fixed payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Credit Suisse International cont. $6,675,965 $— 1/12/39 (5.00%) 1 month Synthetic TRS Index $63,827 USD-LIBOR 5.00% 30 year Fannie Mae pools 2,021,444 — 1/12/41 4.00% (1 month Synthetic TRS Index (23,559) USD-LIBOR) 4.00% 30 year Fannie Mae pools 4,464,320 — 1/12/43 3.50% (1 month Synthetic TRS Index (59,501) USD-LIBOR) 3.50% 30 year Fannie Mae pools 16,932,639 — 1/12/41 (4.00%) 1 month Synthetic TRS Index 197,344 USD-LIBOR 4.00% 30 year Fannie Mae pools 4,813,255 — 1/12/43 3.00% (1 month Synthetic MBX Index 43,197 USD-LIBOR) 3.00% 30 year Fannie Mae pools 3,053,793 54,396 1/12/41 4.50% (1 month Synthetic TRS Index (4,785) USD-LIBOR) 4.50% 30 year Fannie Mae pools 3,955,088 67,978 1/12/41 4.50% (1 month Synthetic TRS Index (8,669) USD-LIBOR) 4.50% 30 year Fannie Mae pools Goldman Sachs International 5,024,991 — 1/12/41 4.00% (1 month Synthetic TRS Index (58,565) USD-LIBOR) 4.00% 30 year Fannie Mae pools 2,786,106 — 1/12/38 6.50% (1 month Synthetic TRS Index (26,184) USD-LIBOR) 6.50% 30 year Fannie Mae pools 9,764,511 — 1/12/38 6.50% (1 month Synthetic TRS Index (91,768) USD-LIBOR) 6.50% 30 year Fannie Mae pools 7,532,568 — 1/12/38 6.50% (1 month Synthetic TRS Index (70,792) USD-LIBOR) 6.50% 30 year Fannie Mae pools 2,753,854 — 1/12/39 6.00% (1 month Synthetic TRS Index (21,439) USD-LIBOR) 6.00% 30 year Fannie Mae pools 26,520,898 — 1/12/39 6.00% (1 month Synthetic TRS Index (206,463) USD-LIBOR) 6.00% 30 year Fannie Mae pools 3,152,025 — 1/12/41 4.00% (1 month Synthetic TRS Index (36,736) USD-LIBOR) 4.00% 30 year Fannie Mae pools 9,461,386 — 1/12/38 6.50% (1 month Synthetic TRS Index (88,919) USD-LIBOR) 6.50% 30 year Fannie Mae pools 46 Income Fund OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 4/30/13 (Unaudited) cont. Upfront Fixed payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Goldman Sachs International cont. $519,670 $— 1/12/41 4.00% (1 month Synthetic TRS Index $(6,057) USD-LIBOR) 4.00% 30 year Fannie Mae pools 3,969,216 — 1/12/41 4.00% (1 month Synthetic TRS Index (46,260) USD-LIBOR) 4.00% 30 year Fannie Mae pools 3,987,775 — 1/12/41 4.50% (1 month Synthetic TRS Index (70,351) USD-LIBOR) 4.50% 30 year Fannie Mae pools 8,055,833 — 1/12/42 4.00% (1 month Synthetic TRS Index (78,792) USD-LIBOR) 4.00% 30 year Fannie Mae pools 8,055,833 — 1/12/42 4.00% (1 month Synthetic TRS Index (78,792) USD-LIBOR) 4.00% 30 year Fannie Mae pools 876,696 — 1/12/41 4.00% (1 month Synthetic TRS Index (10,218) USD-LIBOR) 4.00% 30 year Fannie Mae pools 2,380,170 — 1/12/41 4.00% (1 month Synthetic TRS Index (27,740) USD-LIBOR) 4.00% 30 year Fannie Mae pools 3,916,512 — 1/12/41 4.00% (1 month Synthetic TRS Index (45,646) USD-LIBOR) 4.00% 30 year Fannie Mae pools 9,012,342 — 1/12/41 (4.00%) 1 month Synthetic TRS Index 105,036 USD-LIBOR 4.00% 30 year Fannie Mae pools 9,262,654 — 1/12/41 4.50% (1 month Synthetic TRS Index (163,408) USD-LIBOR) 4.50% 30 year Fannie Mae pools 1,651,028 — 1/12/40 (4.00%) 1 month Synthetic TRS Index 18,722 USD-LIBOR 4.00% 30 year Fannie Mae pools 1,768,126 — 1/12/41 4.00% (1 month Synthetic TRS Index (20,607) USD-LIBOR) 4.00% 30 year Fannie Mae pools 4,444,117 — 1/12/41 4.00% (1 month Synthetic TRS Index (51,795) USD-LIBOR) 4.00% 30 year Fannie Mae pools 13,976,562 — 1/12/38 (6.50%) 1 month Synthetic MBX Index 110,946 USD-LIBOR 6.50% 30 year Fannie Mae pools 5,250,609 — 1/12/38 (6.50%) 1 month Synthetic MBX Index 41,679 USD-LIBOR 6.50% 30 year Fannie Mae pools 9,399,220 — 1/12/36 5.50% (1 month Synthetic TRS Index (72,729) USD-LIBOR) 5.50% 30 year Fannie Mae pools Income Fund 47 OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 4/30/13 (Unaudited) cont. Upfront Fixed payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Goldman Sachs International cont. $13,205,407 $— 1/12/41 4.00% (1 month Synthetic TRS Index $(153,904) USD-LIBOR) 4.00% 30 year Fannie Mae pools 13,741,265 — 1/12/41 4.50% (1 month Synthetic TRS Index (242,417) USD-LIBOR) 4.50% 30 year Fannie Mae pools 4,002,778 — 1/12/41 4.50% (1 month Synthetic TRS Index (70,615) USD-LIBOR) 4.50% 30 year Fannie Mae pools 1,336,862 — 1/12/41 4.00% (1 month Synthetic TRS Index (15,581) USD-LIBOR) 4.00% 30 year Fannie Mae pools 2,962,820 — 1/12/39 6.00% (1 month Synthetic TRS Index (23,065) USD-LIBOR) 6.00% 30 year Fannie Mae pools 5,017,448 — 1/12/39 6.00% (1 month Synthetic TRS Index (39,060) USD-LIBOR) 6.00% 30 year Fannie Mae pools 6,484,262 — 1/12/41 4.00% (1 month Synthetic TRS Index (75,572) USD-LIBOR) 4.00% 30 year Fannie Mae pools 583,790 — 1/12/38 6.50% (1 month Synthetic TRS Index (5,487) USD-LIBOR) 6.50% 30 year Fannie Mae pools 4,429,313 — 1/12/41 4.50% (1 month Synthetic TRS Index (78,140) USD-LIBOR) 4.50% 30 year Fannie Mae pools 16,231,037 — 1/12/40 4.00% (1 month Synthetic TRS Index (184,050) USD-LIBOR) 4.00% 30 year Fannie Mae pools 5,274,168 — 1/12/39 6.00% (1 month Synthetic TRS Index (41,059) USD-LIBOR) 6.00% 30 year Fannie Mae pools 3,150,523 — 1/12/39 6.00% (1 month Synthetic TRS Index (24,527) USD-LIBOR) 6.00% 30 year Fannie Mae pools 10,548,336 — 1/12/39 6.00% (1 month Synthetic TRS Index (82,118) USD-LIBOR) 6.00% 30 year Fannie Mae pools 2,175,555 — 1/12/38 6.50% (1 month Synthetic TRS Index (20,446) USD-LIBOR) 6.50% 30 year Fannie Mae pools 8,876,899 — 1/12/41 4.00% (1 month Synthetic TRS Index (103,457) USD-LIBOR) 4.00% 30 year Fannie Mae pools 1,859,366 — 1/12/41 4.00% (1 month Synthetic TRS Index (21,670) USD-LIBOR) 4.00% 30 year Fannie Mae pools 48 Income Fund OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 4/30/13 (Unaudited) cont. Upfront Fixed payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Goldman Sachs International cont. $3,953,915 $— 1/12/41 4.00% (1 month Synthetic TRS Index $(46,082) USD-LIBOR) 4.00% 30 year Fannie Mae pools 19,146,412 — 1/12/38 (6.50%) 1 month Synthetic MBX Index 151,985 USD-LIBOR 6.50% 30 year Fannie Mae pools 1,293,259 — 1/12/38 6.50% (1 month Synthetic TRS Index (12,154) USD-LIBOR) 6.50% 30 year Fannie Mae pools 8,689,886 — 1/12/41 4.00% (1 month Synthetic TRS Index (101,278) USD-LIBOR) 4.00% 30 year Fannie Mae pools 2,647,844 — 1/12/38 6.50% (1 month Synthetic TRS Index (24,885) USD-LIBOR) 6.50% 30 year Fannie Mae pools 709,946 — 1/12/38 (6.50%) 1 month Synthetic MBX Index 5,636 USD-LIBOR 6.50% 30 year Fannie Mae pools 1,892,978 — 1/12/38 (6.50%) 1 month Synthetic MBX Index 15,027 USD-LIBOR 6.50% 30 year Fannie Mae pools 2,569,952 — 1/12/38 6.50% (1 month Synthetic TRS Index (24,153) USD-LIBOR) 6.50% 30 year Fannie Mae pools 5,139,904 — 1/12/38 6.50% (1 month Synthetic TRS Index (48,305) USD-LIBOR) 6.50% 30 year Fannie Mae pools 3,481,716 — 1/12/38 6.50% (1 month Synthetic TRS Index (32,721) USD-LIBOR) 6.50% 30 year Fannie Mae pools 1,369,164 — 1/12/41 4.00% (1 month Synthetic TRS Index (15,957) USD-LIBOR) 4.00% 30 year Fannie Mae pools 1,605,941 — 1/12/38 6.50% (1 month Synthetic TRS Index (15,093) USD-LIBOR) 6.50% 30 year Fannie Mae pools 10,701,124 — 1/12/38 6.50% (1 month Synthetic TRS Index (100,570) USD-LIBOR) 6.50% 30 year Fannie Mae pools 6,635,831 — 1/12/42 4.00% (1 month Synthetic TRS Index (64,903) USD-LIBOR) 4.00% 30 year Fannie Mae pools 6,539,232 — 1/12/41 (4.00%) 1 month Synthetic TRS Index 76,212 USD-LIBOR 4.00% 30 year Fannie Mae pools 15,287,489 — 1/12/41 (4.00%) 1 month Synthetic TRS Index 178,170 USD-LIBOR 4.00% 30 year Fannie Mae pools Income Fund 49 OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 4/30/13 (Unaudited) cont. Upfront Fixed payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Goldman Sachs International cont. $3,070,702 $— 1/12/41 (4.00%) 1 month Synthetic TRS Index $35,788 USD-LIBOR 4.00% 30 year Fannie Mae pools 3,070,702 — 1/12/41 (4.00%) 1 month Synthetic TRS Index 35,788 USD-LIBOR 4.00% 30 year Fannie Mae pools 4,391,803 — 1/12/41 (4.50%) 1 month Synthetic TRS Index 77,478 USD-LIBOR 4.50% 30 year Fannie Mae pools 15,911,433 — 1/12/41 (4.00%) 1 month Synthetic TRS Index 185,442 USD-LIBOR 4.00% 30 year Fannie Mae pools 1,770,534 — 1/12/41 3.50% (1 month Synthetic TRS Index (27,742) USD-LIBOR) 3.50% 30 year Fannie Mae pools 19,030,450 (211,119) 1/12/38 (6.50%) 1 month Synthetic TRS Index 5,350 USD-LIBOR 6.50% 30 year Fannie Mae pools 19,041,869 208,270 1/12/39 6.00% (1 month Synthetic TRS Index 25,276 USD-LIBOR) 6.00% 30 year Fannie Mae pools 4,733,704 28,108 1/12/41 4.00% (1 month Synthetic TRS Index (33,850) USD-LIBOR) 4.00% 30 year Fannie Mae pools 4,730,459 63,565 1/12/41 4.50% (1 month Synthetic TRS Index (27,521) USD-LIBOR) 4.50% 30 year Fannie Mae pools 8,594,857 83,263 1/12/42 4.00% (1 month Synthetic TRS Index (14,065) USD-LIBOR) 4.00% 30 year Fannie Mae pools 3,955,088 67,360 1/12/41 4.50% (1 month Synthetic TRS Index (9,287) USD-LIBOR) 4.50% 30 year Fannie Mae pools JPMorgan Chase Bank N.A. 6,214,755 — 1/12/41 4.50% (1 month Synthetic TRS Index (109,636) USD-LIBOR) 4.50% 30 year Fannie Mae pools Total 50 Income Fund OTC CREDIT DEFAULT CONTRACTS OUTSTANDING at 4/30/13 (Unaudited) Upfront Fixed payments premium Termi- received Swap counterparty/ received Notional nation (paid) by fund Unrealized Referenced debt* Rating*** (paid)** amount date per annum appreciation Bank of America N.A. DJ CDX NA CMBX BBB–/P $26,395 $438,000 5/11/63 300 bp $20,132 BBB Index DJ CDX NA CMBX BBB–/P 42,652 624,000 5/11/63 300 bp 33,729 BBB Index DJ CDX NA CMBX BBB–/P 54,079 876,000 5/11/63 300 bp 41,553 BBB Index DJ CDX NA CMBX BBB–/P 51,528 904,000 5/11/63 300 bp 38,601 BBB Index Credit Suisse International DJ CDX NA CMBX BBB–/P 64,541 886,000 5/11/63 300 bp 51,871 BBB Index DJ CDX NA CMBX BBB–/P 98,633 1,287,000 5/11/63 300 bp 80,228 BBB Index Total * Payments related to the referenced debt are made upon a credit default event. ** Upfront premium is based on the difference between the original spread on issue and the market spread on day of execution. *** Ratings are presented for credit default contracts in which the fund has sold protection on the underlying referenced debt. Ratings for an underlying index represent the average of the ratings of all the securities included in that index. The Moody’s, Standard & Poor’s or Fitch ratings are believed to be the most recent ratings available at April 30, 2013. Securities rated by Putnam are indicated by “/P.” Income Fund 51 ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Corporate bonds and notes $— $381,215,504 $— Foreign government and agency bonds and notes — 862,916 — Mortgage-backed securities — 580,130,984 — Municipal bonds and notes — 4,753,139 — Purchased options outstanding — 544 — Senior loans — 149,041 — U.S. government and agency mortgage obligations — 679,299,947 — U.S. treasury obligations — 458,637 — Short-term investments 187,145,707 72,656,876 — Totals by level $— Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Futures contracts $4,188,040 $— $— Written options outstanding (13,359) — — Forward premium swap option contracts — 148,960 — TBA sale commitments — (195,663,902) — Interest rate swap contracts — (3,098,532) — Total return swap contracts — (1,563,751) — Credit default contracts — (71,714) — Totals by level $— The accompanying notes are an integral part of these financial statements. 52 Income Fund Statement of assets and liabilities 4/30/13 (Unaudited) ASSETS Investment in securities, at value (Note 1): Unaffiliated issuers (identified cost $1,618,001,273) $1,721,745,588 Affiliated issuers (identified cost $184,927,707) (Notes 1 and 6) 184,927,707 Cash 58,219 Interest and other receivables 9,792,716 Receivable for shares of the fund sold 2,469,077 Receivable for investments sold 2,579,547 Receivable for sales of delayed delivery securities (Note 1) 195,166,177 Unrealized appreciation on forward premium swap option contracts (Note 1) 2,819,525 Unrealized appreciation on OTC swap contracts (Note 1) 12,761,402 Premium paid on OTC swap contracts (Note 1) 9,203,190 Total assets LIABILITIES Payable for investments purchased 6,427,573 Payable for purchases of delayed delivery securities (Note 1) 486,499,683 Payable for shares of the fund repurchased 1,900,410 Payable for compensation of Manager (Note 2) 465,160 Payable for custodian fees (Note 2) 25,010 Payable for investor servicing fees (Note 2) 178,418 Payable for Trustee compensation and expenses (Note 2) 367,150 Payable for administrative services (Note 2) 2,567 Payable for distribution fees (Note 2) 407,105 Payable for variation margin (Note 1) 165,344 Unrealized depreciation on OTC swap contracts (Note 1) 22,728,467 Premium received on OTC swap contracts (Note 1) 3,970,122 Unrealized depreciation on forward premium swap option contracts (Note 1) 2,670,565 Written options outstanding, at value (premiums $22,157) (Notes 1 and 3) 13,359 TBA sale commitments, at value (proceeds receivable $194,934,844) (Note 1) 195,663,902 Collateral on certain derivative contracts, at value (Note 1) 2,218,000 Other accrued expenses 199,644 Total liabilities Net assets REPRESENTED BY Paid-in capital (Unlimited shares authorized) (Notes 1 and 4) $1,485,733,566 Undistributed net investment income (Note 1) 12,968,009 Accumulated net realized loss on investments (Note 1) (178,474,896) Net unrealized appreciation of investments 97,393,990 Total — Representing net assets applicable to capital shares outstanding (Continued on next page) Income Fund 53 Statement of assets and liabilities (Continued) COMPUTATION OF NET ASSET VALUE AND OFFERING PRICE Net asset value and redemption price per class A share ($876,066,242 divided by 118,612,557 shares) $7.39 Offering price per class A share (100/96.00 of $7.39)* $7.70 Net asset value and offering price per class B share ($40,361,999 divided by 5,515,540 shares)** $7.32 Net asset value and offering price per class C share ($162,268,827 divided by 22,120,686 shares)** $7.34 Net asset value and redemption price per class M share ($140,439,342 divided by 19,413,082 shares) $7.23 Offering price per class M share (100/96.75 of $7.23)† $7.47 Net asset value, offering price and redemption price per class R share ($7,314,415 divided by 996,091 shares) $7.34 Net asset value, offering price and redemption price per class R5 share ($10,792 divided by 1,444 shares)†† $7.48 Net asset value, offering price and redemption price per class R6 share ($6,336,424 divided by 847,268 shares) $7.48 Net asset value, offering price and redemption price per class Y share ($184,822,628 divided by 24,719,231 shares) $7.48 * On single retail sales of less than $100,000. On sales of $100,000 or more the offering price is reduced. ** Redemption price per share is equal to net asset value less any applicable contingent deferred sales charge. † On single retail sales of less than $50,000. On sales of $50,000 or more the offering price is reduced. †† Net asset value may not recalculate due to rounding of fractional shares. The accompanying notes are an integral part of these financial statements. 54 Income Fund Statement of operations Six months ended 4/30/13 (Unaudited) INVESTMENT INCOME Interest (net of foreign tax of $10,588) (including interest income of $107,955 from investments in affiliated issuers) (Note 6) $34,110,695 Total investment income EXPENSES Compensation of Manager (Note 2) 2,828,974 Investor servicing fees (Note 2) 1,083,452 Custodian fees (Note 2) 41,223 Trustee compensation and expenses (Note 2) 79,107 Distribution fees (Note 2) 2,467,442 Administrative services (Note 2) 25,680 Other 286,831 Total expenses Expense reduction (Note 2) (1,074) Net expenses Net investment income Net realized gain on investments (Notes 1 and 3) 19,734,754 Net increase from payments by affiliates (Note 2) 11,664 Net realized gain on swap contracts (Note 1) 8,677,267 Net realized loss on futures contracts (Note 1) (824,176) Net realized gain on written options (Notes 1 and 3) 3,463,008 Net unrealized depreciation of investments, futures contracts, swap contracts, written options, and TBA sale commitments during the period (15,230,483) Net gain on investments Net increase in net assets resulting from operations The accompanying notes are an integral part of these financial statements. Income Fund 55 Statement of changes in net assets INCREASE (DECREASE) IN NET ASSETS Six months ended 4/30/13* Year ended 10/31/12 Operations: Net investment income $27,299,060 $40,163,254 Net realized gain (loss) on investments 31,062,517 (28,647,090) Net unrealized appreciation (depreciation) of investments (15,230,483) 114,096,560 Net increase in net assets resulting from operations Distributions to shareholders (Note 1): From ordinary income Net investment income Class A (13,026,574) (26,043,813) Class B (460,051) (954,906) Class C (1,839,564) (3,948,093) Class M (2,037,860) (4,646,629) Class R (89,088) (143,597) Class R5 (172) (100) Class R6 (19,837) (100) Class Y (2,946,021) (5,026,699) Decrease from capital share transactions (Note 4) (41,527,888) (8,602,096) Total increase (decrease) in net assets NET ASSETS Beginning of period 1,436,436,630 1,360,189,939 End of period (including undistributed net investment income of $12,968,009 and $6,088,116, respectively) * Unaudited The accompanying notes are an integral part of these financial statements. 56 Income Fund This page left blank intentionally. Income Fund 57 Financial highlights (For a common share outstanding throughout the period) INVESTMENT OPERATIONS: LESS DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Ratio Ratio Net realized of expenses of net investment Net asset value, and unrealized Total from From Total return Net assets, to average income (loss) Portfolio beginning Net investment gain (loss) investment net investment Total Redemption Non-recurring Net asset value, at net asset end of period netassets to average turnover Period ended of period income (loss) a on investments operations income distributions fees reimbursements end of period value (%) b (in thousands) (%) c netassets (%) (%) d Class A April 30, 2013 ** .14 .09 (.11) — — 3.18 * .43 * 1.98 * 133 * October 31, 2012 .21 .43 (.21) — — .86 3.02 204 October 31, 2011 .28 .05 (.35) — — e,f .86 4.02 339 October 31, 2010 .43 .31 (.49) — f — f,g .88 h,i 6.38 h 112 October 31, 2009 .29 1.44 (.47) — f — 1.68 h,j 5.12 h 331 October 31, 2008 .38 (1.34) (.46) — f — .99 h 5.91 h 200 Class B April 30, 2013 ** .12 .08 (.08) — — 2.83 * .80 * 1.60 * 133 * October 31, 2012 .16 .42 (.16) — — 1.61 2.27 204 October 31, 2011 .22 .06 (.30) — — e,f 1.61 3.29 339 October 31, 2010 .39 .28 (.43) — f — f,g 1.63 h,i 5.82 h 112 October 31, 2009 .24 1.43 (.43) — f — 2.43 h,j 4.31 h 331 October 31, 2008 .34 (1.33) (.41) — f — 1.74 h 5.22 h 200 Class C April 30, 2013 ** .12 .08 (.08) — — 2.82 * .80 * 1.60 * 133 * October 31, 2012 .16 .42 (.16) — — 1.61 2.27 204 October 31, 2011 .22 .06 (.30) — — e,f 1.61 3.27 339 October 31, 2010 .35 .33 (.44) — f — f,g 1.63 h,i 5.08 h 112 October 31, 2009 .26 1.42 (.43) — f — 2.43 h,j 4.45 h 331 October 31, 2008 .33 (1.33) (.41) — f — 1.74 h 5.16 h 200 Class M April 30, 2013 ** .13 .08 (.10) — — 2.99 * .55 * 1.85 * 133 * October 31, 2012 .19 .42 (.20) — — 1.11 2.77 204 October 31, 2011 .26 .05 (.34) — — e,f 1.11 3.82 339 October 31, 2010 .42 .29 (.47) — f — f,g 1.13 h,i 6.23 h 112 October 31, 2009 .27 1.41 (.46) — f — 1.93 h,j 4.83 h 331 October 31, 2008 .36 (1.31) (.45) — f — 1.24 h 5.67 h 200 Class R April 30, 2013 ** .13 .08 (.10) — — 2.96 * .55 * 1.85 * 133 * October 31, 2012 .19 .43 (.20) — — 1.11 2.77 204 October 31, 2011 .25 .07 (.34) — — e,f 1.11 3.74 339 October 31, 2010 .40 .31 (.47) — f — f,g 1.13 h,i 5.91 h 112 October 31, 2009 .27 1.44 (.46) — f — 1.93 h,j 4.85 h 331 October 31, 2008 .36 (1.33) (.45) — f — 1.24 h 5.54 h 200 Class R5 April 30, 2013 ** .16 .09 (.12) — — 3.43 * .29 * 2.11 * 133 * October 31, 2012† .08 .23 (.07) — — 4.39 * 10 .19 * 1.12 * 204 Class R6 April 30, 2013 ** .14 k .10 (.12) — — 3.31 * .26 * 1.84 * k 133 * October 31, 2012† .08 .24 (.07) — — 4.54 * 10 .17 * 1.14 * 204 See notes to financial highlights at the end of this section. The accompanying notes are an integral part of these financial statements. 58 Income Fund Income Fund 59 Financial highlights (Continued) INVESTMENT OPERATIONS: LESS DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Ratio Ratio Net realized of expenses of net investment Net asset value, and unrealized Total from From Total return Net assets, to average income (loss) Portfolio beginning Net investment gain (loss) investment net investment Total Redemption Non-recurring Net asset value, at net asset end of period netassets to average turnover Period ended of period income (loss) a on investments operations income distributions fees reimbursements end of period value (%) b (in thousands) (%) c netassets (%) (%) d Class Y April 30, 2013 ** .16 .08 (.12) — — 3.27 * .31 * 2.11 * 133 * October 31, 2012 .23 .45 (.23) — — .61 3.26 204 October 31, 2011 .29 .06 (.37) — — e,f .61 4.25 339 October 31, 2010 .46 .30 (.50) — f — f,g .63 h,i 6.74 h 112 October 31, 2009 .32 1.43 (.48) — f — 1.43 h,j 5.87 h 331 October 31, 2008 .40 (1.35) (.47) — f — .74 h 6.14 h 200 * Not annualized. ** Unaudited. † For the period July 3, 2012 (commencement of operations) to October 31, 2012. a Per share net investment income has been determined on the basis of the weighted average number of shares outstanding during the period. b Total return assumes dividend reinvestment and does not reflect the effect of sales charges. c Includes amounts paid through expense offset arrangements (Note 2). d Portfolio turnover excludes TBA purchase and sale transactions. e Reflects a non-recurring reimbursement related to restitution amounts in connection with a distribution plan approved by the Securities and Exchange Commission (the SEC) which amounted to less than $0.01 per share outstanding on July 21, 2011. Also reflects a non-recurring reimbursement related to short-term trading related lawsuits, which amounted to less than $0.01 per share outstanding on May 11, 2011. f Amount represents less than $0.01 per share. g Reflects a non-recurring reimbursement pursuant to a settlement between the SEC and Prudential Securities, Inc., which amounted to less than $0.01 per share outstanding as of March 30, 2010. h Reflects an involuntary contractual expense limitation in effect during the period. For periods prior to October 31, 2009, certain fund expenses were waived in connection with the fund’s investment in Putnam Prime Money Market Fund. As a result of such limitation and/or waivers, the expenses of each class reflect a reduction of the following amounts: Percentage of average net assets October 31, 2010 0.03% October 31, 2009 0.19 October 31, 2008 0.09 i Excludes the impact of a current period reduction to interest expense related to the resolution of certain terminated derivatives contracts, which amounted to 0.18% of average net assets for the period ended October 31, 2010. j Includes interest accrued in connection with certain terminated derivatives contracts, which amounted to 0.72% of average net assets for the period ended October 31, 2009. k The net investment income ratio and per share amount shown for the period ending April 30, 2013 may not correspond with the expected class specific differences for the period due to the timing of subscriptions into the class. The accompanying notes are an integral part of these financial statements. 60 Income Fund Income Fund 61 Notes to financial statements 4/30/13 (Unaudited) Within the following Notes to financial statements, references to “State Street” represent State Street Bank and Trust Company, references to “the SEC” represent the Securities and Exchange Commission, references to “Putnam Management” represent Putnam Investment Management, LLC, the fund’s manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. Unless otherwise noted, the “reporting period” represents the period from November 1, 2012 through April 30, 2013. Putnam Income Fund (the fund) is a Massachusetts business trust, which is registered under the Investment Company Act of 1940, as amended, as a diversified open-end management investment company. The fund seeks high current income consistent with what Putnam Management believes to be prudent risk. The fund invests mainly in bonds that are securitized debt instruments (such as mortgage-backed investments) and other obligations of companies and governments worldwide denominated in U.S. dollars, are either investment-grade or below investment-grade in quality (sometimes referred to as “junk bonds”) and have intermediate- to long-term maturities (three years or longer). The fund offers classA, classB, classC, classM, classR, classR5, classR6 and classY shares. ClassA and classM shares are sold with a maximum front-end sales charge of 4.00% and 3.25%, respectively, and generally do not pay a contingent deferred sales charge. ClassB shares, which convert to classA shares after approximately eight years, do not pay a front-end sales charge and are subject to a contingent deferred sales charge if those shares are redeemed within six years of purchase. ClassC shares have a one-year 1.00% contingent deferred sales charge and do not convert to classA shares. ClassR shares, which are not available to all investors, are sold at net asset value. The expenses for classA, classB, classC, classM and classR shares may differ based on the distribution fee of each class, which is identified in Note 2. ClassR5, classR6 and classY shares, which are sold at net asset value, are generally subject to the same expenses as classA, classB, classC, classM and classR shares, but do not bear a distribution fee and in the case of classR5 and classR6 shares, bear a lower investor servicing fee, which is identified in Note 2. ClassR5, classR6 and classY shares are not available to all investors. In the normal course of business, the fund enters into contracts that may include agreements to indemnify another party under given circumstances. The fund’s maximum exposure under these arrangements is unknown as this would involve future claims that may be, but have not yet been, made against the fund. However, the fund’s management team expects the risk of material loss to be remote. Note 1: Significant accounting policies The following is a summary of significant accounting policies consistently followed by the fund in the preparation of its financial statements. The preparation of financial statements is in conformity with accounting principles generally accepted in the United States of America and requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities in the financial statements and the reported amounts of increases and decreases in net assets from operations. Actual results could differ from those estimates. Subsequent events after the Statement of assets and liabilities date through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. Investment income, realized and unrealized gains and losses and expenses of the fund are borne pro-rata based on the relative net assets of each class to the total net assets of the fund, except that each class bears expenses unique to that class (including the distribution fees applicable to such classes). Each class votes as a class only with respect to its own distribution plan or other matters on which a class vote is required by law or determined by the Trustees. If the fund were liquidated, shares of each class would receive their pro-rata share of the net assets of the fund. In addition, the Trustees declare separate dividends on each class of shares. Security valuation Market quotations are not considered to be readily available for certain debt obligations and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which consider such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. 62 Income Fund Investments in open-end investment companies (excluding exchange traded funds), if any, which can be classified as Level 1 or Level 2 securities, are based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security’s fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. Certain securities may be valued on the basis of a price provided by a single source. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Security transactions and related investment income Security transactions are recorded on the trade date (the date the order to buy or sell is executed). Gains or losses on securities sold are determined on the identified cost basis. Interest income, net of any applicable withholding taxes, is recorded on the accrual basis. All premiums/discounts are amortized/accreted on a yield-to-maturity basis. Securities purchased or sold on a forward commitment or delayed delivery basis may be settled a month or more after the trade date; interest income is accrued based on the terms of the securities. Losses may arise due to changes in the market value of the underlying securities or if the counterparty does not perform under the contract. The fund earned certain fees in connection with its senior loan purchasing activities. These fees are treated as market discount and are amortized into income in the Statement of operations. Stripped securities The fund may invest in stripped securities which represent a participation in securities that may be structured in classes with rights to receive different portions of the interest and principal. Interest-only securities receive all of the interest and principal-only securities receive all of the principal. If the interest-only securities experience greater than anticipated prepayments of principal, the fund may fail to recoup fully its initial investment in these securities. Conversely, principal-only securities increase in value if prepayments are greater than anticipated and decline if prepayments are slower than anticipated. The market value of these securities is highly sensitive to changes in interest rates. Options contracts The fund uses options contracts to hedge duration and convexity and to isolate prepayment risk. The potential risk to the fund is that the change in value of options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments, if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. Exchange traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. OTC traded options are valued using prices supplied by dealers. Forward premium swap option contracts include premiums that do not settle until the expiration date of the contract. The delayed settlement of the premiums are factored into the daily valuation of the option contracts. Written option contracts outstanding at period end, if any, are listed after the fund’s portfolio. For the fund’s average contract amount, see Note 5. Futures contracts The fund uses futures contracts to hedge interest rate risk and to gain exposure to interest rates. The potential risk to the fund is that the change in value of futures contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments, if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. With futures, there is minimal counterparty credit risk to the fund since futures are exchange traded and the exchange’s clearinghouse, as counterparty to all exchange Income Fund 63 traded futures, guarantees the futures against default. Risks may exceed amounts recognized on the Statement of assets and liabilities. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. The fund and the broker agree to exchange an amount of cash equal to the daily fluctuation in the value of the futures contract. Such receipts or payments are known as “variation margin.” Futures contracts outstanding at period end, if any, are listed after the fund’s portfolio. For the fund’s average number of contracts, see Note 5. Interest rate swap contracts The fund entered into OTC and/or centrally cleared interest rate swap contracts, which are arrangements between two parties to exchange cash flows based on a notional principal amount, to hedge interest rate risk and to gain exposure on interest rates. An OTC interest rate swap can be purchased or sold with an upfront premium. An upfront payment received by the fund is recorded as a liability on the fund’s books. An upfront payment made by the fund is recorded as an asset on the fund’s books. OTC and centrally cleared interest rate swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers. Any change is recorded as an unrealized gain or loss on OTC interest rate swaps. Daily fluctuations in the value of centrally cleared interest rate swaps are recorded as a receivable or payable for variation margin on the Statement of assets and liabilities. Payments, including upfront premiums received or made, are recorded as realized gains or losses at the closing of the contract. Certain OTC and centrally cleared interest rate swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or if the counterparty defaults, in the case of OTC interest rate contracts, or the central clearing agency or a clearing member defaults, in the case of centrally cleared interest rate swap contracts, on its respective obligation to perform under the contract. The fund’s maximum risk of loss from counterparty risk or central clearing risk is the fair value of the contract. This risk may be mitigated for OTC interest rate swap contracts by having a master netting arrangement between the fund and the counterparty and for centrally cleared interest rate swap contracts through the daily exchange of mark to market margin. There is minimal counterparty risk with respect to centrally cleared interest rate swap contracts due to the clearinghouse guarantee fund and other resources that are available in the event of a clearing member default. Risk of loss may exceed amounts recognized on the Statement of assets and liabilities. Interest rate swap contracts outstanding at period end, if any, are listed after the fund’s portfolio. For the fund’s average notional amount see Note 5. Total return swap contracts The fund entered into OTC total return swap contracts, which are arrangements to exchange a market linked return for a periodic payment, both based on a notional principal amount, to hedge sector exposure, to manage exposure to specific sectors or industries and to gain exposure to specific sectors or industries. To the extent that the total return of the security, index or other financial measure underlying the transaction exceeds or falls short of the offsetting interest rate obligation, the fund will receive a payment from or make a payment to the counterparty. OTC total return swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain OTC total return swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or in the price of the underlying security or index, the possibility that there is no liquid market for these agreements or that the counterparty may default on its obligation to perform. The fund’s maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. Risk of loss may exceed amounts recognized on the Statement of assets and liabilities. OTC total return swap contracts outstanding at period end, if any, are listed after the fund’s portfolio. For the fund’s average notional amount, see Note 5. 64 Income Fund Credit default contracts The fund entered into OTC credit default contracts to gain exposure on individual names and/or baskets of securities. In an OTC credit default contract, the protection buyer typically makes an upfront payment and a periodic stream of payments to a counterparty, the protection seller, in exchange for the right to receive a contingent payment upon the occurrence of a credit event on the reference obligation or all other equally ranked obligations of the reference entity. Credit events are contract specific but may include bankruptcy, failure to pay, restructuring and obligation acceleration. An upfront payment received by the fund is recorded as a liability on the fund’s books. An upfront payment made by the fund is recorded as an asset on the fund’s books. Periodic payments received or paid by the fund are recorded as realized gains or losses. The OTC credit default contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Upon the occurrence of a credit event, the difference between the par value and market value of the reference obligation, net of any proportional amount of the upfront payment, is recorded as a realized gain or loss. In addition to bearing the risk that the credit event will occur, the fund could be exposed to market risk due to unfavorable changes in interest rates or in the price of the underlying security or index or the possibility that the fund may be unable to close out its position at the same time or at the same price as if it had purchased the underlying reference obligations. In certain circumstances, the fund may enter into offsetting OTC credit default contracts which would mitigate its risk of loss. Risks of loss may exceed amounts recognized on the Statement of assets and liabilities. The fund’s maximum risk of loss from counterparty risk, either as the protection seller or as the protection buyer, is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. Where the fund is a seller of protection, the maximum potential amount of future payments the fund may be required to make is equal to the notional amount of the relevant OTC credit default contract. OTC credit default contracts outstanding, including their respective notional amounts at period end, if any, are listed after the fund’s portfolio. For the fund’s average notional amount, see Note 5. Master agreements The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern OTC derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and with respect to those amounts which can be sold or repledged, are presented in the fund’s portfolio. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund’s future derivative activity. At the close of the reporting period, the fund had a net liability position of $5,607,766 on open derivative contracts subject to the Master Agreements. Collateral posted by the fund for these agreements totaled $4,962,504. TBA purchase commitments The fund may enter into TBA (to be announced) commitments to purchase securities for a fixed unit price at a future date beyond customary settlement time. Although the unit price has been established, the principal value has not been finalized. However, it is anticipated that the amount of the commitments will not significantly differ from the principal amount. The fund holds, and maintains until settlement date, cash or high-grade debt obligations in an amount sufficient to meet the purchase price, or the fund may enter into offsetting contracts for the forward sale of other securities it owns. Income on the securities will not be earned until settlement date. TBA purchase commitments may be considered securities themselves, and involve a risk of loss if the value of the security to be purchased declines prior to the settlement date, which risk is in addition to the risk Income Fund 65 of decline in the value of the fund’s other assets. Unsettled TBA purchase commitments are valued at fair value of the underlying securities, according to the procedures described under “Security valuation” above. The contract is marked to market daily and the change in market value is recorded by the fund as an unrealized gain or loss. Although the fund will generally enter into TBA purchase commitments with the intention of acquiring securities for its portfolio or for delivery pursuant to options contracts it has entered into, the fund may dispose of a commitment prior to settlement if Putnam Management deems it appropriate to do so. TBA sale commitments The fund may enter into TBA sale commitments to hedge its portfolio positions or to sell mortgage-backed securities it owns under delayed delivery arrangements. Proceeds of TBA sale commitments are not received until the contractual settlement date. During the time a TBA sale commitment is outstanding, equivalent deliverable securities, or an offsetting TBA purchase commitment deliverable on or before the sale commitment date, are held as “cover” for the transaction. Unsettled TBA sale commitments are valued at the fair value of the underlying securities, generally according to the procedures described under “Security valuation” above. The contract is marked to market daily and the change in market value is recorded by the fund as an unrealized gain or loss. If the TBA sale commitment is closed through the acquisition of an offsetting TBA purchase commitment, the fund realizes a gain or loss. If the fund delivers securities under the commitment, the fund realizes a gain or a loss from the sale of the securities based upon the unit price established at the date the commitment was entered into. TBA sale commitments outstanding at period end, if any, are listed after the fund’s portfolio. Interfund lending The fund, along with other Putnam funds, may participate in an interfund lending program pursuant to an exemptive order issued by the SEC. This program allows the fund to borrow from or lend to other Putnam funds that permit such transactions. Interfund lending transactions are subject to each fund’s investment policies and borrowing and lending limits. Interest earned or paid on the interfund lending transaction will be based on the average of certain current market rates. During the reporting period, the fund did not utilize the program. Line of credit The fund participates, along with other Putnam funds, in a $315 million unsecured committed line of credit and a $185 million unsecured uncommitted line of credit, both provided by State Street. Borrowings may be made for temporary or emergency purposes, including the funding of shareholder redemption requests and trade settlements. Interest is charged to the fund based on the fund’s borrowing at a rate equal to the Federal Funds rate plus 1.25% for the committed line of credit and the Federal Funds rate plus 1.30% for the uncommitted line of credit. A closing fee equal to 0.02% of the committed line of credit and $50,000 for the uncommitted line of credit has been paid by the participating funds. In addition, a commitment fee of 0.11% per annum on any unutilized portion of the committed line of credit is allocated to the participating funds based on their relative net assets and paid quarterly. During the reporting period, the fund had no borrowings against these arrangements. Federal taxes It is the policy of the fund to distribute all of its taxable income within the prescribed time period and otherwise comply with the provisions of the Internal Revenue Code of 1986, as amended (the Code), applicable to regulated investment companies. It is also the intention of the fund to distribute an amount sufficient to avoid imposition of any excise tax under Section 4982 of the Code. The fund is subject to the provisions of Accounting Standards Codification ASC 740 Income Taxes (ASC 740). ASC 740 sets forth a minimum threshold for financial statement recognition of the benefit of a tax position taken or expected to be taken in a tax return. The fund did not have a liability to record for any unrecognized tax benefits in the accompanying financial statements. No provision has been made for federal taxes on income, capital gains or unrealized appreciation on securities held nor for excise tax on income and capital gains. Each of the fund’s federal tax returns for the prior three fiscal years remains subject to examination by the Internal Revenue Service. At October 31, 2012, the fund had a capital loss carryover of $194,801,386 available to the extent allowed by the Code to offset future net capital gain, if any. The amounts of the carryovers and the expiration dates are: Loss carryover Short-term Long-term Total Expiration $16,899,346 $21,706,087 $38,605,433 * 92,884,454 N/A 92,884,454 October 31, 2016 63,311,499 N/A 63,311,499 October 31, 2017 66 Income Fund * Under the Regulated Investment Company Modernization Act of 2010, the fund will be permitted to carry forward capital losses incurred in taxable years beginning after December 22, 2010 for an unlimited period. However, any losses incurred during those future years will be required to be utilized prior to the losses incurred in pre-enactment tax years. As a result of this ordering rule, pre-enactment capital loss carryforwards may be more likely to expire unused. Additionally, post-enactment capital losses that are carried forward will retain their character as either short-term or long-term capital losses rather than being considered all short-term as under previous law. The aggregate identified cost on a tax basis is $1,817,951,931, resulting in gross unrealized appreciation and depreciation of $101,566,050 and $12,844,686, respectively, or net unrealized appreciation of $88,721,364. Distributions to shareholders Distributions to shareholders from net investment income are recorded by the fund on the ex-dividend date. Distributions from capital gains, if any, are recorded on the ex-dividend date and paid at least annually. The amount and character of income and gains to be distributed are determined in accordance with income tax regulations, which may differ from generally accepted accounting principles. Dividend sources are estimated at the time of declaration. Actual results may vary. Any non-taxable return of capital cannot be determined until final tax calculations are completed after the end of the fund’s fiscal year. Reclassifications are made to the fund’s capital accounts to reflect income and gains available for distribution (or available capital loss carryovers) under income tax regulations. Note 2: Management fee, administrative services and other transactions The fund pays Putnam Management a management fee (based on the fund’s average net assets and computed and paid monthly) at annual rates that may vary based on the average of the aggregate net assets of most open-end funds, as defined in the fund’s management contract, sponsored by Putnam Management. Such annual rates may vary as follows: 0.550% of the first $5 billion, 0.350% of the next $50 billion, 0.500% of the next $5 billion, 0.330% of the next $50 billion, 0.450% of the next $10 billion, 0.320% of the next $100 billion and 0.400% of the next $10 billion, 0.315% of any excess thereafter. Putnam Management has contractually agreed, through June 30, 2013, to waive fees or reimburse the fund’s expenses to the extent necessary to limit the cumulative expenses of the fund, exclusive of brokerage, interest, taxes, investment-related expenses, extraordinary expenses, acquired fund fees and expenses and payments under the fund’s investor servicing contract, investment management contract and distribution plans, on a fiscal year-to-date basis to an annual rate of 0.20% of the fund’s average net assets over such fiscal year-to-date period. During the reporting period, the fund’s expenses were not reduced as a result of this limit. Putnam Investments Limited (PIL), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund as determined by Putnam Management from time to time. Putnam Management pays a quarterly sub-management fee to PIL for its services at an annual rate of 0.40% of the average net assets of the portion of the fund managed by PIL. Putnam Management voluntarily reimbursed the fund $11,664 for a trading error which occurred during the reporting period. The effect of the loss incurred and the reimbursement by Putnam Management of such amounts had no impact on total return. The fund reimburses Putnam Management an allocated amount for the compensation and related expenses of certain officers of the fund and their staff who provide administrative services to the fund. The aggregate amount of all such reimbursements is determined annually by the Trustees. Custodial functions for the fund’s assets are provided by State Street. Custody fees are based on the fund’s asset level, the number of its security holdings and transaction volumes. Putnam Investor Services, Inc., an affiliate of Putnam Management, provides investor servicing agent functions to the fund. Putnam Investor Services, Inc. received fees for investor servicing (except for ClassR5 and R6 shares) based on the fund’s retail asset level, the number of shareholder accounts in the fund and the level of defined contribution plan assets in the fund. ClassR5 shares pay a monthly fee based on the average net assets of classR5 shares at an annual rate of 0.12%. ClassR6 shares pay a monthly fee based on the average net assets of classR6 shares at an annual rate of 0.05%. Investor servicing fees will not exceed an annual rate of 0.32% of the fund’s Income Fund 67 average net assets. During the reporting period, the expenses for each class of shares related to investor servicing fees were as follows: ClassA $669,651 ClassR5 6 ClassB 31,162 ClassR6 268 ClassC 124,848 ClassY 141,775 ClassM 110,929 Total ClassR 4,813 The fund has entered into expense offset arrangements with Putnam Investor Services, Inc. and State Street whereby Putnam Investor Services, Inc.’s and State Street’s fees are reduced by credits allowed on cash balances. For the reporting period, the fund’s expenses were reduced by $1,074 under the expense offset arrangements. Each independent Trustee of the fund receives an annual Trustee fee, of which $1,020, as a quarterly retainer, has been allocated to the fund, and an additional fee for each Trustees meeting attended. Trustees also are reimbursed for expenses they incur relating to their services as Trustees. The fund has adopted a Trustee Fee Deferral Plan (the Deferral Plan) which allows the Trustees to defer the receipt of all or a portion of Trustees fees payable on or after July 1, 1995. The deferred fees remain invested in certain Putnam funds until distribution in accordance with the Deferral Plan. The fund has adopted an unfunded noncontributory defined benefit pension plan (the Pension Plan) covering all Trustees of the fund who have served as a Trustee for at least five years and were first elected prior to 2004. Benefits under the Pension Plan are equal to 50% of the Trustee’s average annual attendance and retainer fees for the three years ended December 31, 2005. The retirement benefit is payable during a Trustee’s lifetime, beginning the year following retirement, for the number of years of service through December 31, 2006. Pension expense for the fund is included in Trustee compensation and expenses in the Statement of operations. Accrued pension liability is included in Payable for Trustee compensation and expenses in the Statement of assets and liabilities. The Trustees have terminated the Pension Plan with respect to any Trustee first elected after 2003. The fund has adopted distribution plans (the Plans) with respect to its classA, classB, classC, classM and classR shares pursuant to Rule 12b–1 under the Investment Company Act of 1940. The purpose of the Plans is to compensate Putnam Retail Management Limited Partnership, an indirect wholly-owned subsidiary of Putnam Investments, LLC, for services provided and expenses incurred in distributing shares of the fund. The Plans provide for payments by the fund to Putnam Retail Management Limited Partnership at an annual rate of up to 0.35%, 1.00%, 1.00%, 1.00% and 1.00% of the average net assets attributable to classA, classB, classC, classM and classR shares, respectively. The Trustees have approved payment by the fund at an annual rate of 0.25%, 1.00%, 1.00%, 0.50% and 0.50% of the average net assets attributable to classA, classB, classC, classM and classR shares, respectively. During the reporting period, the class specific expenses related to distribution fees were as follows: ClassA $1,083,376 ClassM 358,952 ClassB 201,658 ClassR 15,546 ClassC 807,910 Total For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received net commissions of $59,129 and $7,155 from the sale of classA and classM shares, respectively, and received $9,867 and $3,384 in contingent deferred sales charges from redemptions of classB and classC shares, respectively. A deferred sales charge of up to 1.00% and 0.40% is assessed on certain redemptions of classA and classM shares, respectively. For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received $2,471 and no monies on classA and classM redemptions, respectively. Note 3: Purchases and sales of securities During the reporting period, cost of purchases and proceeds from sales of investment securities other than short-term investments and TBA transactions aggregated $1,623,074,213 and $1,556,817,396, respectively. There were no purchases or proceeds from sales of long-term U.S. government securities. 68 Income Fund Written option transactions during the reporting period are summarized as follows: Written swap option contract Written swap Written option Written option amounts option premiums contract amounts premiums Written options outstanding at the beginning of the reporting period $79,432,000 $1,529,066 — $— Options opened 2,236,409,756 — 57 22,157 Options exercised (128,263,000) — — — Options expired — Options closed (988,424,500) (1,529,066) — — Written options outstanding at the end of the reporting period $1,199,154,256 $— 57 $22,157 Note 4: Capital shares At the close of the reporting period, there was an unlimited number of shares of beneficial interest authorized. Transactions in capital shares were as follows: Six months ended 4/30/13 Year ended 10/31/12 ClassA Shares Amount Shares Amount Shares sold 12,009,017 $87,693,390 27,350,698 $189,503,530 Shares issued in connection with reinvestment of distributions 1,579,241 11,521,277 3,272,191 22,639,769 13,588,258 99,214,667 30,622,889 212,143,299 Shares repurchased (15,915,584) (116,168,844) (32,950,350) (228,777,619) Net decrease Six months ended 4/30/13 Year ended 10/31/12 ClassB Shares Amount Shares Amount Shares sold 557,502 $4,034,062 1,388,528 $9,538,158 Shares issued in connection with reinvestment of distributions 53,056 383,460 108,522 744,380 610,558 4,417,522 1,497,050 10,282,538 Shares repurchased (818,468) (5,926,001) (1,651,519) (11,377,763) Net decrease Six months ended 4/30/13 Year ended 10/31/12 ClassC Shares Amount Shares Amount Shares sold 1,801,377 $13,068,186 5,123,472 $35,269,152 Shares issued in connection with reinvestment of distributions 180,104 1,305,265 376,116 2,585,433 1,981,481 14,373,451 5,499,588 37,854,585 Shares repurchased (2,914,485) (21,125,484) (7,411,220) (51,136,287) Net decrease Income Fund 69 Six months ended 4/30/13 Year ended 10/31/12 ClassM Shares Amount Shares Amount Shares sold 498,547 $3,565,924 1,131,897 $7,695,763 Shares issued in connection with reinvestment of distributions 25,555 182,629 57,125 387,404 524,102 3,748,553 1,189,022 8,083,167 Shares repurchased (2,332,296) (16,663,168) (5,356,881) (36,496,132) Net decrease Six months ended 4/30/13 Year ended 10/31/12 ClassR Shares Amount Shares Amount Shares sold 439,624 $3,188,545 372,015 $2,551,886 Shares issued in connection with reinvestment of distributions 10,745 78,000 18,450 127,087 450,369 3,266,545 390,465 2,678,973 Shares repurchased (182,791) (1,326,641) (355,775) (2,444,067) Net increase For the period 7/3/12 (commencement of operations) Six months ended 4/30/13 to 10/31/12 ClassR5 Shares Amount Shares Amount Shares sold — $— 1,406 $10,000 Shares issued in connection with reinvestment of distributions 24 172 14 100 24 172 1,420 10,100 Shares repurchased — Net increase 24 For the period 7/3/12 (commencement of operations) Six months ended 4/30/13 to 10/31/12 ClassR6 Shares Amount Shares Amount Shares sold 858,033 $6,383,852 1,406 $10,000 Shares issued in connection with reinvestment of distributions 2,659 19,837 14 100 860,692 6,403,689 1,420 10,100 Shares repurchased (14,844) (110,902) — — Net increase Six months ended 4/30/13 Year ended 10/31/12 ClassY Shares Amount Shares Amount Shares sold 7,077,997 $52,391,237 20,514,428 $144,552,458 Shares issued in connection with reinvestment of distributions 307,765 2,271,271 533,133 3,744,348 7,385,762 54,662,508 21,047,561 148,296,806 Shares repurchased (8,980,366) (66,293,955) (13,902,881) (97,729,796) Net increase (decrease) 70 Income Fund At the close of the reporting period, Putnam Investments, LLC owned the following class shares of the fund: Shares owned Percentage of ownership Value Class R5 1,444 100.0% $10,792 ClassR6 1,444 0.2 10,799 Note 5: Summary of derivative activity The average volume of activity for the reporting period for any derivative type that was held during the period is listed below and was as follows: Purchased option contracts (number of contracts) 1,700,000 Purchased swap option contracts (contract amount) $1,008,200,000 Written option contracts (number of contracts) 20 Written swap option contracts (contract amount) $775,700,000 Futures contracts (number of contracts) 3,000 OTC interest rate swap contracts (notional) $2,469,900,000 OTC total return swap contracts (notional) $1,012,400,000 OTC credit default swap contracts (notional) $2,100,000 The following is a summary of the market values of derivative instruments as of the close of the reporting period: Market values of derivative instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as Statement of Statement of hedging instruments assets and assets and under ASC 815 liabilities location Market value liabilities location Market value Credit contracts Receivables $— Payables $71,714 Investments, Receivables, Payables, Net assets — Net assets — Unrealized Unrealized Interest rate contracts appreciation 17,183,036* depreciation 17,521,134* Total * Includes cumulative appreciation/depreciation of futures contracts as reported in the fund’s portfolio. Only current day’s variation margin is reported within the Statement of assets and liabilities. The following is a summary of realized and change in unrealized gains or losses of derivative instruments on the Statement of operations for the reporting period (see Note 1): Amount of realized gain or (loss) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted for as hedging instruments under ASC 815 Options Futures Swaps Total Credit contracts $— $— $15,549 $15,549 Interest rate contracts (4,495,699) (824,176) 8,661,718 $3,341,843 Total Income Fund 71 Change in unrealized appreciation or (depreciation) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted for as hedging instruments under ASC 815 Options Futures Swaps Total Credit contracts $— $— $266,114 $266,114 Interest rate contracts 3,421,605 4,426,324 (9,711,164) $(1,863,235) Total Note 6: Transactions with affiliated issuers Transactions during the reporting period with Putnam Money Market Liquidity Fund and Putnam Short Term Investment Fund, which is under common ownership and control, were as follows: Market value at Market value the beginning at the end of of the reporting Investment the reporting Name of affiliate period Purchase cost Sale proceeds income period Putnam Money Market Liquidity Fund* $141,049,783 $221,019,516 $362,069,299 $83,368 $— Putnam Short Term Investment Fund* — 275,301,353 90,373,646 24,587 184,927,707 Totals * Management fees charged to Putnam Money Market Liquidity Fund and Putnam Short Term Investment Fund have been waived by Putnam Management. Note 7: Senior loan commitments Senior loans are purchased or sold on a when-issued or delayed delivery basis and may be settled a month or more after the trade date, which from time to time can delay the actual investment of available cash balances; interest income is accrued based on the terms of the securities. Senior loans can be acquired through an agent, by assignment from another holder of the loan, or as a participation interest in another holder’s portion of the loan. When the fund invests in a loan or participation, the fund is subject to the risk that an intermediate participant between the fund and the borrower will fail to meet its obligations to the fund, in addition to the risk that the borrower under the loan may default on its obligations. Note 8: Market, credit and other risks In the normal course of business, the fund trades financial instruments and enters into financial transactions where risk of potential loss exists due to changes in the market (market risk) or failure of the contracting party to the transaction to perform (credit risk). The fund may be exposed to additional credit risk that an institution or other entity with which the fund has unsettled or open transactions will default. Investments in foreign securities involve certain risks, including those related to economic instability, unfavorable political developments, and currency fluctuations. The fund may invest a significant portion of its assets in securitized debt instruments, including mortgage-backed and asset-backed investments. The yields and values of these investments are sensitive to changes in interest rates, the rate of principal payments on the underlying assets and the market’s perception of the issuers. The market for these investments may be volatile and limited, which may make them difficult to buy or sell. Note 9: New accounting pronouncement In January 2013, ASU 2013–01, “Clarifying the Scope of Disclosures about Offsetting Assets and Liabilities,” amended ASU No. 2011–11, “Disclosures about Offsetting Assets and Liabilities.” The ASUs create new disclosure requirements requiring entities to disclose both gross and net information for derivatives and other financial instruments that are either offset in the Statement of assets and liabilities or subject to an enforceable master netting arrangement or similar agreement. The disclosure requirements are effective for annual reporting periods beginning on or after January 1, 2013 and interim periods within those annual periods. Putnam Management is currently evaluating the application of ASUs 2013–01 and 2011-11 and their impact, if any, on the fund’s financial statements. 72 Income Fund The Putnam family of funds The following is a list of Putnam’s open-end mutual funds offered to the public. Investors should carefully consider the investment objective, risks, charges, and expenses of a fund before investing. For a prospectus, or a summary prospectus if available, containing this and other information for any Putnam fund or product, call your financial advisor at 1-800-225-1581 and ask for a prospectus. Please read the prospectus carefully before investing. Growth Income Growth Opportunities Fund American Government Income Fund International Growth Fund Diversified Income Trust Multi-Cap Growth Fund Floating Rate Income Fund Small Cap Growth Fund Global Income Trust Voyager Fund High Yield Advantage Fund High Yield Trust Blend Income Fund Asia Pacific Equity Fund Money Market Fund* Capital Opportunities Fund Short Duration Income Fund Capital Spectrum Fund U.S. Government Income Trust Emerging Markets Equity Fund Equity Spectrum Fund Tax-free income Europe Equity Fund AMT-Free Municipal Fund Global Equity Fund Tax Exempt Income Fund International Capital Opportunities Fund Tax Exempt Money Market Fund* International Equity Fund Tax-Free High Yield Fund Investors Fund Multi-Cap Core Fund State tax-free income funds: Research Fund Arizona, California, Massachusetts, Michigan, Minnesota, New Jersey, New York, Ohio, Value and Pennsylvania. Convertible Securities Fund Equity Income Fund Absolute Return George Putnam Balanced Fund Absolute Return 100 Fund ® The Putnam Fund for Growth and Income Absolute Return 300 Fund ® International Value Fund Absolute Return 500 Fund ® Multi-Cap Value Fund Absolute Return 700 Fund ® Small Cap Value Fund * An investment in a money market fund is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. Although the fund seeks to preserve the value of your investment at $1.00 per share, it is possible to lose money by investing in the fund. Income Fund 73 Global Sector Putnam RetirementReady ® Funds — portfolios Global Consumer Fund with automatically adjusting allocations to Global Energy Fund stocks, bonds, and money market instruments, Global Financials Fund becoming more conservative over time. Global Health Care Fund Global Industrials Fund RetirementReady 2055 Fund Global Natural Resources Fund RetirementReady 2050 Fund Global Sector Fund RetirementReady 2045 Fund Global Technology Fund RetirementReady 2040 Fund Global Telecommunications Fund RetirementReady 2035 Fund Global Utilities Fund RetirementReady 2030 Fund RetirementReady 2025 Fund Asset Allocation RetirementReady 2020 Fund Putnam Global Asset Allocation Funds — RetirementReady 2015 Fund portfolios with allocations to stocks, bonds, and money market instruments that are Putnam Retirement Income Lifestyle adjusted dynamically within specified ranges Funds — portfolios with managed as market conditions change. allocations to stocks, bonds, and money market investments to generate Dynamic Asset Allocation Balanced Fund retirement income. Dynamic Asset Allocation Conservative Fund Retirement Income Fund Lifestyle 1 Dynamic Asset Allocation Growth Fund Retirement Income Fund Lifestyle 2 Dynamic Risk Allocation Fund Retirement Income Fund Lifestyle 3 A short-term trading fee of 1% may apply to redemptions or exchanges from certain funds within the time period specified in the fund's prospectus. Check your account balances and the most recent month-end performance in the Individual Investors section at putnam.com. 74 Income Fund Services for shareholders Investor services Systematic investment plan Tell us how much you wish to invest regularly — weekly, semimonthly, or monthly — and the amount you choose will be transferred automatically from your checking or savings account. There’s no additional fee for this service, and you can suspend it at any time. This plan may be a great way to save for college expenses or to plan for your retirement. Please note that regular investing does not guarantee a profit or protect against loss in a declining market. Before arranging a systematic investment plan, consider your financial ability to continue making purchases in periods when prices are low. Systematic exchange You can make regular transfers from one Putnam fund to another Putnam fund. There are no additional fees for this service, and you can cancel or change your options at any time. Dividends PLUS You can choose to have the dividend distributions from one of your Putnam funds automatically reinvested in another Putnam fund at no additional charge. Free exchange privilege You can exchange money between Putnam funds free of charge, as long as they are the same class of shares. A signature guarantee is required if you are exchanging more than $500,000. The fund reserves the right to revise or terminate the exchange privilege. Reinstatement privilege If you’ve sold Putnam shares or received a check for a dividend or capital gain, you may reinvest the proceeds with Putnam within 90 days of the transaction and they will be reinvested at the fund’s current net asset value — with no sales charge. However, reinstatement of class B shares may have special tax consequences. Ask your financial or tax representative for details. Check-writing service You have ready access to many Putnam accounts. It’s as simple as writing a check, and there are no special fees or service charges. For more information about the check-writing service, call Putnam or visit our website. Dollar cost averaging When you’re investing for long-term goals, it’s time, not timing, that counts. Investing on a systematic basis is a better strategy than trying to figure out when the markets will go up or down. This means investing the same amount of money regularly over a long period. This method of investing is called dollar cost averaging. When a fund’s share price declines, your investment dollars buy more shares at lower prices. When it increases, they buy fewer shares. Over time, you will pay a lower average price per share. For more information Visit the Individual Investors section at putnam.com A secure section of our website contains complete information on your account, including balances and transactions, updated daily. You may also conduct transactions, such as exchanges, additional investments, and address changes. Log on today to get your password. Call us toll free at 1-800-225-1581 Ask a helpful Putnam representative or your financial advisor for details about any of these or other services, or see your prospectus. Income Fund 75 Putnam’s commitment to confidentiality In order to conduct business with our shareholders, we must obtain certain personal information such as account holders’ names, addresses, Social Security numbers, and dates of birth. Using this information, we are able to maintain accurate records of accounts and transactions. It is our policy to protect the confidentiality of our shareholder information, whether or not a shareholder currently owns shares of our funds. In particular, it is our policy not to sell information about you or your accounts to outside marketing firms. We have safeguards in place designed to prevent unauthorized access to our computer systems and procedures to protect personal information from unauthorized use. Within the Putnam organization, your information is shared with those who need it to service your account or provide you with information about other Putnam products or services. Under certain circumstances, we must also share account information with outside vendors who provide services to us, such as mailings and proxy solicitations. In these cases, the service providers enter into confidentiality agreements with us, and we provide only the information necessary to process transactions and perform other services related to your account. It is also our policy to share account information with your financial advisor, if you've provided us with information about your advisor and that person is listed on your Putnam account. If you would like clarification about our confidentiality policies or have any questions or concerns, please don't hesitate to contact us at 1-800-225-1581, Monday through Friday, 8:00 a.m. to 8:00 p.m. Eastern Time. 76 Income Fund Fund information Founded over 75 years ago, Putnam Investments was built around the concept that a balance between risk and reward is the hallmark of a well-rounded financial program. We manage over 100 funds across income, value, blend, growth, asset allocation, absolute return, and global sector categories. Investment Manager Trustees Robert T. Burns Putnam Investment Jameson A. Baxter, Chair Vice President and Management, LLC Liaquat Ahamed Chief Legal Officer One Post Office Square Ravi Akhoury Boston, MA 02109 Barbara M. Baumann Robert R. Leveille Charles B. Curtis Vice President and Investment Sub-Manager Robert J. Darretta Chief Compliance Officer Putnam Investments Limited Katinka Domotorffy 57–59 St James’s Street John A. Hill Michael J. Higgins London, England SW1A 1LD Paul L. Joskow Vice President and Treasurer Elizabeth T. Kennan Marketing Services Kenneth R. Leibler Janet C. Smith Putnam Retail Management Robert E. Patterson Vice President, One Post Office Square George Putnam, III Principal Accounting Officer, Boston, MA 02109 Robert L. Reynolds and Assistant Treasurer W. Thomas Stephens Custodian Susan G. Malloy State Street Bank Officers Vice President and and Trust Company Robert L. Reynolds Assistant Treasurer President Legal Counsel James P. Pappas Ropes & Gray LLP Jonathan S. Horwitz Vice President Executive Vice President, Principal Executive Officer, and Mark C. Trenchard Compliance Liaison Vice President and BSA Compliance Officer Steven D. Krichmar Vice President and Nancy E. Florek Principal Financial Officer Vice President, Proxy Manager, Assistant Clerk, and Associate Treasurer This report is for the information of shareholders of Putnam Income Fund. It may also be used as sales literature when preceded or accompanied by the current prospectus, the most recent copy of Putnam’s Quarterly Performance Summary, and Putnam’s Quarterly Ranking Summary. For more recent performance, please visit putnam.com. Investors should carefully consider the investment objectives, risks, charges, and expenses of a fund, which are described in its prospectus. For this and other information or to request a prospectus or summary prospectus, call 1-800-225-1581 toll free. Please read the prospectus carefully before investing. The fund’s Statement of Additional Information contains additional information about the fund’s Trustees and is available without charge upon request by calling 1-800-225-1581. Item 2. Code of Ethics: Not applicable Item 3. Audit Committee Financial Expert: Not applicable Item 4. Principal Accountant Fees and Services: Not applicable Item 5. Audit Committee of Listed Registrants Not applicable Item 6. Schedule of Investments: The registrant’s schedule of investments in unaffiliated issuers is included in the report to shareholders in Item 1 above. Item 7. Disclosure of Proxy Voting Policies and Procedures For Closed-End Management Investment Companies: Not applicable Item 8. Portfolio Managers of Closed-End Investment Companies Not Applicable Item 9. Purchases of Equity Securities by Closed-End Management Investment Companies and Affiliated Purchasers: Not applicable Item 10. Submission of Matters to a Vote of Security Holders: Not applicable Item 11. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 12. Exhibits: (a)(1) Not applicable (a)(2) Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. (b) The certifications required by Rule 30a-2(b) under the Investment Company Act of 1940, as amended, are filed herewith. Putnam Income Fund By (Signature and Title): /s/Janet C. SmithJanet C. SmithPrincipal Accounting Officer Date: June 27, 2013 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive Officer Date: June 27, 2013 By (Signature and Title): /s/Steven D. KrichmarSteven D. KrichmarPrincipal Financial Officer Date: June 27, 2013
